              Case 19-40105-JMM                      Doc 1        Filed 02/08/19 Entered 02/08/19 18:14:49                                Desc Main
                                                                  Document     Page 1 of 93
Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF IDAHO, POCATELLO DIVISION

Case number (if known)                                                         Chapter you are filing under:

                                                                               Chapter 7
                                                                                Chapter 11
                                                                                Chapter 12
                                                                                Chapter 13                                        Check if this an amended
                                                                                                                                    filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                       12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all
of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more
space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every
question.


Part 1:    Identify Yourself

                                     About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on       John                                                            Mary
     your government-issued          First name                                                      First name
     picture identification (for
     example, your driver's          Paul                                                            Kathlene
     license or passport).           Middle name                                                     Middle name
     Bring your picture
     identification to your meeting
                                    Stickles                                                         Stickles
     with the trustee.              Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years                                                                        Mary Barlow
                                                                                                     Mary Van Meter
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal               xxx-xx-4134                                                     xxx-xx-8337
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 1
              Case 19-40105-JMM                  Doc 1        Filed 02/08/19 Entered 02/08/19 18:14:49                                Desc Main
                                                              Document     Page 2 of 93
Debtor 1
Debtor 2   Stickles, John Paul & Stickles, Mary Kathlene                                               Case number (if known)




                                 About Debtor 1:                                                About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have      I have not used any business name or EINs.                    I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                               Business name(s)
     doing business as names

                                 EINs                                                           EINs




5.   Where you live                                                                             If Debtor 2 lives at a different address:

                                 436 McKinley Ave
                                 Pocatello, ID 83201-5067
                                 Number, Street, City, State & ZIP Code                         Number, Street, City, State & ZIP Code

                                 Bannock
                                 County                                                         County

                                 If your mailing address is different from the one              If Debtor 2's mailing address is different from yours, fill it in
                                 above, fill it in here. Note that the court will send any      here. Note that the court will send any notices to this mailing
                                 notices to you at this mailing address.                        address.



                                 Number, P.O. Box, Street, City, State & ZIP Code               Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:
     this district to file for                                                                  Check one:
     bankruptcy                        Over the last 180 days before filing this petition, I
                                        have lived in this district longer than in any other            Over the last 180 days before filing this petition, I have
                                        district.                                                        lived in this district longer than in any other district.

                                       I have another reason.                                          I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                                 Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 2
              Case 19-40105-JMM                    Doc 1        Filed 02/08/19 Entered 02/08/19 18:14:49                                Desc Main
                                                                Document     Page 3 of 93
Debtor 1
Debtor 2    Stickles, John Paul & Stickles, Mary Kathlene                                                 Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the           Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form
     Bankruptcy Code you are      2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                   Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee          I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                        about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’  s check, or money order.
                                        If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with a
                                        pre-printed address.
                                       I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay The
                                        Filing Fee in Installments (Official Form 103A).
                                       I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may, but is
                                        not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that applies to
                                        your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out the Application
                                        to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for
     bankruptcy within the last
                                  No.
     8 years?                      Yes.
                                             District                                  When                              Case number
                                             District                                  When                              Case number
                                             District                                  When                              Case number



10. Are any bankruptcy cases
    pending or being filed by
                                  No
    a spouse who is not filing     Yes.
    this case with you, or by
    a business partner, or by
    an affiliate?
                                             Debtor                                                                     Relationship to you
                                             District                                  When                             Case number, if known
                                             Debtor                                                                     Relationship to you
                                             District                                  When                             Case number, if known



11. Do you rent your               No.        Go to line 12.
    residence?
                                  Yes.        Has your landlord obtained an eviction judgment against you?

                                                       No. Go to line 12.

                                                       Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it with this
                                                        bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                       page 3
              Case 19-40105-JMM                     Doc 1         Filed 02/08/19 Entered 02/08/19 18:14:49                                Desc Main
                                                                  Document     Page 4 of 93
Debtor 1
Debtor 2    Stickles, John Paul & Stickles, Mary Kathlene                                                     Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time        No.         Go to Part 4.
    business?
                                      Yes.       Name and location of business
     A sole proprietorship is a
     business you operate as an                   Name of business, if any
     individual, and is not a
     separate legal entity such as
     a corporation, partnership,
     or LLC.
                                                  Number, Street, City, State & ZIP Code
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach it
     to this petition.                            Check the appropriate box to describe your business:
                                                         Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                         Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                         Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                         Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                         None of the above

13. Are you filing under             If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the                deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are          operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure in 11
    you a small business             U.S.C. 1116(1)(B).
    debtor?

     For a definition of small
                                     No.         I am not filing under Chapter 11.

     business debtor, see 11
     U.S.C. § 101(51D).               No.        I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
                                                  Code.

                                      Yes.       I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any
    property that poses or is
                                     No.
    alleged to pose a threat of       Yes.
    imminent and identifiable                  What is the hazard?
    hazard to public health or
    safety? Or do you own
    any property that needs                    If immediate attention is
    immediate attention?                       needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,               Where is the property?
     or a building that needs
     urgent repairs?
                                                                              Number, Street, City, State & Zip Code




Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 4
              Case 19-40105-JMM                    Doc 1        Filed 02/08/19 Entered 02/08/19 18:14:49                                Desc Main
                                                                Document     Page 5 of 93
Debtor 1
Debtor 2    Stickles, John Paul & Stickles, Mary Kathlene                                                 Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                             You must check one:
    you have received a
    briefing about credit
                                      Icounseling
                                           received a briefing from an approved credit
                                                      agency within the 180 days before I
                                                                                                      Icounseling
                                                                                                          received a briefing from an approved credit
                                                                                                                     agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a                this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                      completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment plan,           Attach a copy of the certificate and the payment plan, if any,
     credit counseling before you        if any, that you developed with the agency.                      that you developed with the agency.
     file for bankruptcy. You
     must truthfully check one of       I received a briefing from an approved credit                   I received a briefing from an approved credit
     the following choices. If you       counseling agency within the 180 days before I                   counseling agency within the 180 days before I filed
     cannot do so, you are not           filed this bankruptcy petition, but I do not have a              this bankruptcy petition, but I do not have a certificate
     eligible to file.                   certificate of completion.                                       of completion.

     If you file anyway, the court       Within 14 days after you file this bankruptcy petition,          Within 14 days after you file this bankruptcy petition, you
     can dismiss your case, you          you MUST file a copy of the certificate and payment              MUST file a copy of the certificate and payment plan, if any.
     will lose whatever filing fee       plan, if any.
     you paid, and your creditors
     can begin collection               I certify that I asked for credit counseling                    I certify that I asked for credit counseling services
     activities again.                   services from an approved agency, but was                        from an approved agency, but was unable to obtain
                                         unable to obtain those services during the 7                     those services during the 7 days after I made my
                                         days after I made my request, and exigent                        request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                    temporary waiver of the requirement.
                                         of the requirement.
                                                                                                          To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                      attach a separate sheet explaining what efforts you made to
                                         requirement, attach a separate sheet explaining what             obtain the briefing, why you were unable to obtain it before
                                         efforts you made to obtain the briefing, why you were            you filed for bankruptcy, and what exigent circumstances
                                         unable to obtain it before you filed for bankruptcy, and         required you to file this case.
                                         what exigent circumstances required you to file this
                                         case.                                                            Your case may be dismissed if the court is dissatisfied with
                                                                                                          your reasons for not receiving a briefing before you filed for
                                         Your case may be dismissed if the court is                       bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                        If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must            receive a briefing within 30 days after you file. You must file
                                         still receive a briefing within 30 days after you file.          a certificate from the approved agency, along with a copy of
                                         You must file a certificate from the approved agency,            the payment plan you developed, if any. If you do not do so,
                                         along with a copy of the payment plan you developed,             your case may be dismissed.
                                         if any. If you do not do so, your case may be
                                                                                                          Any extension of the 30-day deadline is granted only for
                                         dismissed.
                                                                                                          cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted only
                                         for cause and is limited to a maximum of 15 days.
                                        I am not required to receive a briefing about                   I am not required to receive a briefing about credit
                                         credit counseling because of:                                    counseling because of:

                                               Incapacity.                                                   Incapacity.
                                                I have a mental illness or a mental deficiency                 I have a mental illness or a mental deficiency that
                                                that makes me incapable of realizing or making                 makes me incapable of realizing or making rational
                                                rational decisions about finances.                             decisions about finances.

                                               Disability.                                                   Disability.
                                                My physical disability causes me to be unable                  My physical disability causes me to be unable to
                                                to participate in a briefing in person, by phone,              participate in a briefing in person, by phone, or through
                                                or through the internet, even after I reasonably               the internet, even after I reasonably tried to do so.
                                                tried to do so.

                                               Active duty.                                                  Active duty.
                                                I am currently on active military duty in a                    I am currently on active military duty in a military
                                                military combat zone.                                          combat zone.
                                         If you believe you are not required to receive a briefing        If you believe you are not required to receive a briefing about
                                         about credit counseling, you must file a motion for              credit counseling, you must file a motion for waiver of credit
                                         waiver credit counseling with the court.                         counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 5
              Case 19-40105-JMM                    Doc 1       Filed 02/08/19 Entered 02/08/19 18:14:49                                    Desc Main
                                                               Document     Page 6 of 93
Debtor 1
Debtor 2    Stickles, John Paul & Stickles, Mary Kathlene                                                    Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do          16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C.§ 101(8) as “
                                                                                                                                         incurred by an
    you have?                                individual primarily for a personal, family, or household purpose.”
                                              No. Go to line 16b.
                                             Yes. Go to line 17.
                                   16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain money
                                             for a business or investment or through the operation of the business or investment.
                                              No. Go to line 16c.
                                              Yes. Go to line 17.
                                   16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.     I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that after
     any exempt property is
                                   Yes.     I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses are
                                             paid that funds will be available to distribute to unsecured creditors?
     excluded and
     administrative expenses
     are paid that funds will be
                                             No
     available for distribution               Yes
     to unsecured creditors?

18. How many Creditors do           1-49                                            1,000-5,000                                 25,001-50,000
    you estimate that you                                                            5001-10,000                                 50,001-100,000
    owe?                           50-99
                                    100-199                                         10,001-25,000                               More than100,000
                                    200-999

19. How much do you                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
    estimate your assets to                                                          $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
    be worth?                       $50,001 - $100,000
                                    $100,001 - $500,000                             $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                           $100,000,001 - $500 million                 More than $50 billion

20. How much do you                 $0 - $50,000                                    $1,000,001 - $10 million                    $500,000,001 - $1 billion
    estimate your liabilities to    $50,001 - $100,000                              $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
    be?
                                   $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                           $100,000,001 - $500 million                 More than $50 billion

Part 7:    Sign Below

For you                            I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                   If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11, United
                                   States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                   If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this document, I
                                   have obtained and read the notice required by 11 U.S.C. § 342(b).

                                   I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                   I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy
                                   case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.
                                   /s/ John Stickles                                                  /s/ Mary Barlow
                                   John Paul Stickles                                                 Mary Kathlene Stickles
                                   Signature of Debtor 1                                              Signature of Debtor 2

                                   Executed on      February 7, 2019                                  Executed on      February 7, 2019
                                                    MM / DD / YYYY                                                     MM / DD / YYYY




Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 6
             Case 19-40105-JMM                     Doc 1         Filed 02/08/19 Entered 02/08/19 18:14:49                                 Desc Main
                                                                 Document     Page 7 of 93
Debtor 1
Debtor 2   Stickles, John Paul & Stickles, Mary Kathlene                                                     Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed under
represented by one              Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter for which the
                                person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b) and, in a case in
If you are not represented by   which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the schedules filed with the
an attorney, you do not need    petition is incorrect.
to file this page.
                                /s/ David L. Brown                                                    Date         February 7, 2019
                                Signature of Attorney for Debtor                                                   MM / DD / YYYY

                                David L. Brown
                                Printed name

                                David L. Brown, PLLC
                                Firm name


                                PO Box 790
                                Rigby, ID 83442-0790
                                Number, Street, City, State & ZIP Code

                                Contact phone                                                   Email address         attorneydavidbrown@gmail.com
                                David L. Brown
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                       page 7
              Case 19-40105-JMM                             Doc 1          Filed 02/08/19 Entered 02/08/19 18:14:49                                                   Desc Main
                                                                           Document     Page 8 of 93
              Fill in this information to identify your case:

 Debtor 1                   John Paul Stickles
                            First Name                           Middle Name                          Last Name

 Debtor 2                   Mary Kathlene Stickles
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  DISTRICT OF IDAHO, POCATELLO DIVISION

 Case number
 (if known)
                                                                                                                                                                     Check if this is an
                                                                                                                                                                      amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                     Your assets
                                                                                                                                                                     Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................       $                      0.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................            $              17,259.50

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................       $              17,259.50

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                     Your liabilities
                                                                                                                                                                     Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A,Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                         $                3,700.00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of
                                                                                       Schedule E/F.................................                                 $                2,183.35

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of
                                                                                          Schedule E/F............................                                   $             409,391.49


                                                                                                                                     Your total liabilities $                   415,274.84


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 ofSchedule I................................................................................                  $                4,684.72

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                             $                5,000.00

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
         No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?


               Your debts are primarily consumer debts. Consumer debts are those “         incurred by an individual primarily for a personal, family, or household
                purpose.”11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C.§ 159.

               Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to the
                court with your other schedules.
 Official Form 106Sum                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                        page 1 of 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com
            Case 19-40105-JMM                        Doc 1     Filed 02/08/19 Entered 02/08/19 18:14:49                                 Desc Main
                                                               Document     Page 9 of 93
 Debtor 1     Stickles, John Paul & Stickles, Mary
 Debtor 2     Kathlene                                                                       Case number (if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                              $         4,560.25


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                          Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                    $                 0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                           $             2,183.35

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                 $                 0.00

       9d. Student loans. (Copy line 6f.)                                                                  $            88,102.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                                $                 0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)             +$                 0.00


       9g. Total. Add lines 9a through 9f.                                                            $             90,285.35




Official Form 106Sum                            Summary of Your Assets and Liabilities and Certain Statistical Information                      page 2 of 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com
              Case 19-40105-JMM                      Doc 1         Filed 02/08/19 Entered 02/08/19 18:14:49                                Desc Main
                                                                  Document      Page 10 of 93
             Fill in this information to identify your case and this filing:

 Debtor 1                 John Paul Stickles
                          First Name                        Middle Name                   Last Name

 Debtor 2                 Mary Kathlene Stickles
 (Spouse, if filing)      First Name                        Middle Name                   Last Name


 United States Bankruptcy Court for the:          DISTRICT OF IDAHO, POCATELLO DIVISION

 Case number                                                                                                                                     Check if this is an
                                                                                                                                                  amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                           12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

   No. Go to Part 2.
    Yes.      Where is the property?


 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

    No
   Yes

  3.1      Make:       Dodge                                  Who has an interest in the property? Check one       Do not deduct secured claims or exemptions. Put
                                                                                                                   the amount of any secured claims on Schedule D:
           Model:      Journey                                 Debtor 1 only                                      Creditors Who Have Claims Secured by Property .
           Year:       2012                                    Debtor 2 only                                      Current value of the      Current value of the
           Approximate mileage:                               Debtor 1 and Debtor 2 only                          entire property?          portion you own?
           Other information:                                  At least one of the debtors and another

                                                               Check if this is community property                        $12,000.00                  $12,000.00
                                                                  (see instructions)



  3.2      Make:       Chevrolet                              Who has an interest in the property? Check one       Do not deduct secured claims or exemptions. Put
                                                                                                                   the amount of any secured claims on Schedule D:
           Model:      Malibu                                  Debtor 1 only                                      Creditors Who Have Claims Secured by Property .
           Year:       2006                                   Debtor 2 only                                       Current value of the      Current value of the
           Approximate mileage:                                Debtor 1 and Debtor 2 only                         entire property?          portion you own?
           Other information:                                  At least one of the debtors and another
          (This vehicle is registered and
          titled to the joint debtor and                       Check if this is community property                               $0.00                       $0.00
                                                                  (see instructions)
          her ex-husband but belongs to
          her brother who made all
          payments on the vehicle and
          lives in Texas so she knows
          nothing about the condition,
          value or other information
          about the vehicle)




Official Form 106A/B                                                      Schedule A/B: Property                                                                page 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com
            Case 19-40105-JMM                        Doc 1       Filed 02/08/19 Entered 02/08/19 18:14:49                                     Desc Main
                                                                Document      Page 11 of 93
 Debtor 1
 Debtor 2         Stickles, John Paul & Stickles, Mary Kathlene                                                Case number (if known)


  3.3    Make:       GMC                                    Who has an interest in the property? Check one             Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Jimmy                                   Debtor 1 only                                            Creditors Who Have Claims Secured by Property .
         Year:       1981                                    Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:                               Debtor 1 and Debtor 2 only                                entire property?          portion you own?
         Other information:                                  At least one of the debtors and another

                                                             Check if this is community property                                $1,200.00                 $1,200.00
                                                               (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

   No
    Yes


 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
   .you have attached for Part 2. Write that number here.............................................................................=>                $13,200.00

 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                            Current value of the
                                                                                                                                              portion you own?
                                                                                                                                              Do not deduct secured
                                                                                                                                              claims or exemptions.
6. Household goods and furnishings
    Examples: Major appliances, furniture, linens, china, kitchenware
    No
    Yes.     Describe.....
                                   CD's                                                                                                                         $25.00

                                   DVD's                                                                                                                       $100.00

                                   Couch                                                                                                                       $250.00

                                   Love Seat                                                                                                                   $250.00

                                   Recliner                                                                                                                    $250.00

                                   End Tables (2)                                                                                                               $50.00

                                   Coffee Table                                                                                                                 $50.00

                                   Table Lamps (2)                                                                                                              $10.00

                                   Knick Knacks                                                                                                                   $5.00

                                   Picture Decor                                                                                                                $15.00

                                   Wall Decor                                                                                                                   $10.00

                                   Bookshelves (3)                                                                                                              $10.00

                                   Books                                                                                                                          $5.00

                                   Rug                                                                                                                            $2.50

                                   Vacuum                                                                                                                       $25.00




Official Form 106A/B                                                 Schedule A/B: Property                                                                        page 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com
            Case 19-40105-JMM                        Doc 1    Filed 02/08/19 Entered 02/08/19 18:14:49           Desc Main
                                                             Document      Page 12 of 93
 Debtor 1
 Debtor 2       Stickles, John Paul & Stickles, Mary Kathlene                           Case number (if known)

                                   Refrigerator                                                                               $5.00

                                   Freezer                                                                                   $10.00

                                   Stove                                                                                      $5.00

                                   Dishwasher                                                                                 $5.00

                                   Microwave                                                                                  $5.00

                                   Pots/Pans                                                                                 $25.00

                                   Dishware/Glassware                                                                        $25.00

                                   Kitchen Storageware                                                                       $10.00

                                   Kitchen Utensils                                                                          $10.00

                                   Eating Utensils                                                                           $10.00

                                   Kitchen Table/Chairs                                                                      $50.00

                                   Shelves                                                                                   $15.00

                                   Toaster                                                                                    $1.00

                                   Coffee Maker                                                                               $5.00

                                   Kitchen Towels                                                                             $5.00

                                   Knick Knacks                                                                               $1.00

                                   Kitchen Garbage Can                                                                        $1.00

                                   Shelves                                                                                   $10.00

                                   Personal Hygiene Products                                                                 $10.00

                                   Bathroom Garbage Can                                                                       $2.00

                                   Bathroom Rugs                                                                             $10.00

                                   Cleaning Supplies                                                                         $10.00

                                   Sheets/Blankets/Towels                                                                    $40.00

                                   Curling Iron                                                                              $10.00

                                   Blow Dryer                                                                                $10.00

                                   Washer                                                                                $500.00

                                   Dryer                                                                                 $500.00

                                   Holiday Decor                                                                             $10.00

                                   Desk                                                                                      $10.00

                                   Chair                                                                                      $5.00




Official Form 106A/B                                           Schedule A/B: Property                                         page 3
Software Copyright (c) 2019 CINGroup - www.cincompass.com
            Case 19-40105-JMM                        Doc 1    Filed 02/08/19 Entered 02/08/19 18:14:49                                 Desc Main
                                                             Document      Page 13 of 93
 Debtor 1
 Debtor 2       Stickles, John Paul & Stickles, Mary Kathlene                                           Case number (if known)

                                   Bed                                                                                                                  $100.00

                                   Shelves                                                                                                               $10.00

                                   Alarm Clock                                                                                                             $1.00

                                   Laundry Baskets                                                                                                         $1.00

                                   Drill                                                                                                                 $10.00

                                   Lawnmower                                                                                                             $25.00

                                   Weed Eater                                                                                                            $10.00

                                   Lawn Chairs                                                                                                           $10.00


7. Electronics
    Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
               including cell phones, cameras, media players, games
    No
    Yes.     Describe.....
                                   Tv (4)                                                                                                               $100.00

                                   Computer                                                                                                             $100.00

                                   Printer                                                                                                               $10.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections; other
               collections, memorabilia, collectibles
    No
     Yes.    Describe.....

9. Equipment for sports and hobbies
    Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools; musical
              instruments
    No
    Yes.     Describe.....
                                   Bicycle                                                                                                               $10.00


10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
    No
     Yes.    Describe.....

11. Clothes
     Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
    No
    Yes.     Describe.....
                                   Personal Clothing/Shoes                                                                                              $200.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
    No
    Yes.     Describe.....
                                   Earrings/Necklaces/Rings                                                                                             $200.00




Official Form 106A/B                                           Schedule A/B: Property                                                                       page 4
Software Copyright (c) 2019 CINGroup - www.cincompass.com
             Case 19-40105-JMM                                     Doc 1            Filed 02/08/19 Entered 02/08/19 18:14:49                         Desc Main
                                                                                   Document      Page 14 of 93
 Debtor 1
 Debtor 2          Stickles, John Paul & Stickles, Mary Kathlene                                                            Case number (if known)

13. Non-farm animals
     Examples: Dogs, cats, birds, horses
    No
    Yes.        Describe.....
                                            Family Pets (dogs, cats)                                                                                                  $0.00


14. Any other personal and household items you did not already list, including any health aids you did not list
    No
     Yes.       Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached for
     Part 3. Write that number here ..............................................................................                                            $3,159.50


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                         Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.

16. Cash
     Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
    No
     Yes................................................................................................................
17. Deposits of money
     Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                 institutions. If you have multiple accounts with the same institution, list each.
    No
   Yes........................                                     Institution name:


                                              17.1.       Checking Account                       ICCU Checking                                                        $0.00



                                              17.2.       Savings Account                        ICCU Savings                                                         $0.00


18. Bonds, mutual funds, or publicly traded stocks
     Examples: Bond funds, investment accounts with brokerage firms, money market accounts
    No
     Yes..................                             Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
     joint venture
    No
     Yes.       Give specific information about them...................
                                       Name of entity:                                                                       % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
    No
     Yes. Give specific information about them
                                                  Issuer name:

21. Retirement or pension accounts
     Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
    No
     Yes. List each account separately.
                                              Type of account:                                   Institution name:



Official Form 106A/B                                                                     Schedule A/B: Property                                                        page 5
Software Copyright (c) 2019 CINGroup - www.cincompass.com
            Case 19-40105-JMM                        Doc 1     Filed 02/08/19 Entered 02/08/19 18:14:49                                 Desc Main
                                                              Document      Page 15 of 93
 Debtor 1
 Debtor 2       Stickles, John Paul & Stickles, Mary Kathlene                                             Case number (if known)

22. Security deposits and prepayments
     Your share of all unused deposits you have made so that you may continue service or use from a company
     Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
    No
   Yes. .....................                                    Institution name or individual:
                                     Security Deposit on               ANR Properties                                                                   $900.00
                                     Rental Unit


23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
    No
     Yes.............         Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
    No
     Yes.............         Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
    No
     Yes.    Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
     Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
    No
     Yes.    Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
    No
     Yes.    Give specific information about them...

 Money or property owed to you?                                                                                                         Current value of the
                                                                                                                                        portion you own?
                                                                                                                                        Do not deduct secured
                                                                                                                                        claims or exemptions.

28. Tax refunds owed to you
    No
     Yes. Give specific information about them, including whether you already filed the returns and the tax years.......


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
    No
     Yes. Give specific information......

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’
                                                                                                               compensation, Social Security benefits;
              unpaid loans you made to someone else
    No
     Yes.    Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’
                                                                                                     s, or renter’
                                                                                                                 s insurance
    No
     Yes. Name the insurance company of each policy and list its value.
                                        Company name:                                            Beneficiary:                            Surrender or refund
                                                                                                                                         value:

32. Any interest in property that is due you from someone who has died
     If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because someone has
     died.
    No
Official Form 106A/B                                              Schedule A/B: Property                                                                    page 6
Software Copyright (c) 2019 CINGroup - www.cincompass.com
             Case 19-40105-JMM                                Doc 1           Filed 02/08/19 Entered 02/08/19 18:14:49                                               Desc Main
                                                                             Document      Page 16 of 93
 Debtor 1
 Debtor 2         Stickles, John Paul & Stickles, Mary Kathlene                                                                         Case number (if known)

     Yes.      Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
     Examples: Accidents, employment disputes, insurance claims, or rights to sue
    No
     Yes.       Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
    No
     Yes.       Describe each claim.........

35. Any financial assets you did not already list
    No
     Yes.      Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached for
     Part 4. Write that number here.....................................................................................................................                   $900.00

 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
   No. Go to Part 6.
    Yes.     Go to line 38.



 Part 6:    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
      No. Go to Part 7.
       Yes.      Go to line 47.


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
     Examples: Season tickets, country club membership
    No
     Yes. Give specific information.........

 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                    $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                    $0.00
 56. Part 2: Total vehicles, line 5                                                                           $13,200.00
 57. Part 3: Total personal and household items, line 15                                                       $3,159.50
 58. Part 4: Total financial assets, line 36                                                                     $900.00
 59. Part 5: Total business-related property, line 45                                                              $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $17,259.50              Copy personal property total         $17,259.50

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                        $17,259.50




Official Form 106A/B                                                               Schedule A/B: Property                                                                         page 7
Software Copyright (c) 2019 CINGroup - www.cincompass.com
               Case 19-40105-JMM                     Doc 1         Filed 02/08/19 Entered 02/08/19 18:14:49                                   Desc Main
                                                                  Document      Page 17 of 93
              Fill in this information to identify your case:

 Debtor 1                 John Paul Stickles
                          First Name                        Middle Name                     Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                     Last Name


 United States Bankruptcy Court for the:            DISTRICT OF IDAHO, POCATELLO DIVISION

 Case number
 (if known)
                                                                                                                                             Check if this is an
                                                                                                                                              amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                        4/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill
out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if
known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any
applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the exemption
to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited to the
applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

      You are claiming state and federal nonbankruptcy exemptions.                 11 U.S.C. § 522(b)(3)

       You are claiming federal exemptions.         11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on           Current value of the       Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                   portion you own
                                                              Copy the value from        Check only one box for each exemption.
                                                              Schedule A/B

 Debtor 1 Exemptions
   Dodge                                                                                                                          Colo. Rev. Stat. §
   Journey
                                                                    $12,000.00                                     $1,200.00
                                                                                                                                  13-54-102(1)(j)(I)
   2012                                                                                      100% of fair market value, up to
      Line from Schedule A/B: 3.1                                                             any applicable statutory limit

      GMC                                                                                                                         Colo. Rev. Stat. §
      Jimmy
                                                                      $1,200.00                                    $1,200.00
                                                                                                                                  13-54-102(1)(j)(I)
      1981                                                                                   100% of fair market value, up to
      Line from Schedule A/B: 3.3                                                             any applicable statutory limit

      CD's                                                                                                                        Colo. Rev. Stat. §
      Line from Schedule A/B: 6.1
                                                                           $25.00                                     $25.00
                                                                                                                                  13-54-102(1)(e)
                                                                                             100% of fair market value, up to
                                                                                              any applicable statutory limit

      DVD's                                                                                                                       Colo. Rev. Stat. §
      Line from Schedule A/B: 6.2
                                                                          $100.00                                    $100.00
                                                                                                                                  13-54-102(1)(e)
                                                                                             100% of fair market value, up to
                                                                                              any applicable statutory limit

      Couch                                                                                                                       Colo. Rev. Stat. §
      Line from Schedule A/B: 6.3
                                                                          $250.00                                    $250.00
                                                                                                                                  13-54-102(1)(e)
                                                                                             100% of fair market value, up to
                                                                                              any applicable statutory limit



Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                            page 1 of 7
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-40105-JMM                         Doc 1       Filed 02/08/19 Entered 02/08/19 18:14:49                               Desc Main
                                                                Document      Page 18 of 93
     Brief description of the property and line on          Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
     Schedule A/B that lists this property                  portion you own
                                                            Copy the value from    Check only one box for each exemption.
                                                            Schedule A/B

     Love Seat                                                                                                              Colo. Rev. Stat. §
     Line from Schedule A/B: 6.4
                                                                      $250.00                                  $250.00
                                                                                                                            13-54-102(1)(e)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Recliner                                                                                                               Colo. Rev. Stat. §
     Line from Schedule A/B: 6.5
                                                                      $250.00                                  $250.00
                                                                                                                            13-54-102(1)(e)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     End Tables (2)                                                                                                         Colo. Rev. Stat. §
     Line from Schedule A/B: 6.6
                                                                       $50.00                                   $50.00
                                                                                                                            13-54-102(1)(e)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Coffee Table                                                                                                           Colo. Rev. Stat. §
     Line from Schedule A/B: 6.7
                                                                       $50.00                                   $50.00
                                                                                                                            13-54-102(1)(e)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Table Lamps (2)                                                                                                        Colo. Rev. Stat. §
     Line from Schedule A/B: 6.8
                                                                       $10.00                                   $10.00
                                                                                                                            13-54-102(1)(e)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Knick Knacks                                                                                                           Colo. Rev. Stat. §
     Line from Schedule A/B: 6.9
                                                                         $5.00                                    $5.00
                                                                                                                            13-54-102(1)(e)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Picture Decor                                                                                                          Colo. Rev. Stat. §
     Line from Schedule A/B: 6.10
                                                                       $15.00                                   $15.00
                                                                                                                            13-54-102(1)(e)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Wall Decor                                                                                                             Colo. Rev. Stat. §
     Line from Schedule A/B: 6.11
                                                                       $10.00                                   $10.00
                                                                                                                            13-54-102(1)(e)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Bookshelves (3)                                                                                                        Colo. Rev. Stat. §
     Line from Schedule A/B: 6.12
                                                                       $10.00                                   $10.00
                                                                                                                            13-54-102(1)(e)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Books                                                                                                                  Colo. Rev. Stat. §
     Line from Schedule A/B: 6.13
                                                                         $5.00                                    $5.00
                                                                                                                            13-54-102(1)(e)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Rug                                                                                                                    Colo. Rev. Stat. §
     Line from Schedule A/B: 6.14
                                                                         $2.50                                    $2.50
                                                                                                                            13-54-102(1)(e)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Vacuum                                                                                                                 Colo. Rev. Stat. §
     Line from Schedule A/B: 6.15
                                                                       $25.00                                   $25.00
                                                                                                                            13-54-102(1)(e)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit


Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                     page 2 of 7
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-40105-JMM                         Doc 1       Filed 02/08/19 Entered 02/08/19 18:14:49                               Desc Main
                                                                Document      Page 19 of 93
     Brief description of the property and line on          Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
     Schedule A/B that lists this property                  portion you own
                                                            Copy the value from    Check only one box for each exemption.
                                                            Schedule A/B

     Refrigerator                                                                                                           Colo. Rev. Stat. §
     Line from Schedule A/B: 6.16
                                                                         $5.00                                    $5.00
                                                                                                                            13-54-102(1)(e)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Freezer                                                                                                                Colo. Rev. Stat. §
     Line from Schedule A/B: 6.17
                                                                       $10.00                                   $10.00
                                                                                                                            13-54-102(1)(e)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Stove                                                                                                                  Colo. Rev. Stat. §
     Line from Schedule A/B: 6.18
                                                                         $5.00                                    $5.00
                                                                                                                            13-54-102(1)(e)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Dishwasher                                                                                                             Colo. Rev. Stat. §
     Line from Schedule A/B: 6.19
                                                                         $5.00                                    $5.00
                                                                                                                            13-54-102(1)(e)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Microwave                                                                                                              Colo. Rev. Stat. §
     Line from Schedule A/B: 6.20
                                                                         $5.00                                    $5.00
                                                                                                                            13-54-102(1)(e)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Pots/Pans                                                                                                              Colo. Rev. Stat. §
     Line from Schedule A/B: 6.21
                                                                       $25.00                                   $25.00
                                                                                                                            13-54-102(1)(e)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Dishware/Glassware                                                                                                     Colo. Rev. Stat. §
     Line from Schedule A/B: 6.22
                                                                       $25.00                                   $25.00
                                                                                                                            13-54-102(1)(e)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Kitchen Storageware                                                                                                    Colo. Rev. Stat. §
     Line from Schedule A/B: 6.23
                                                                       $10.00                                   $10.00
                                                                                                                            13-54-102(1)(e)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Kitchen Utensils                                                                                                       Colo. Rev. Stat. §
     Line from Schedule A/B: 6.24
                                                                       $10.00                                   $10.00
                                                                                                                            13-54-102(1)(e)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Eating Utensils                                                                                                        Colo. Rev. Stat. §
     Line from Schedule A/B: 6.25
                                                                       $10.00                                   $10.00
                                                                                                                            13-54-102(1)(e)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Kitchen Table/Chairs                                                                                                   Colo. Rev. Stat. §
     Line from Schedule A/B: 6.26
                                                                       $50.00                                   $50.00
                                                                                                                            13-54-102(1)(e)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Shelves                                                                                                                Colo. Rev. Stat. §
     Line from Schedule A/B: 6.27
                                                                       $15.00                                   $15.00
                                                                                                                            13-54-102(1)(e)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit


Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                     page 3 of 7
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-40105-JMM                         Doc 1       Filed 02/08/19 Entered 02/08/19 18:14:49                               Desc Main
                                                                Document      Page 20 of 93
     Brief description of the property and line on          Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
     Schedule A/B that lists this property                  portion you own
                                                            Copy the value from    Check only one box for each exemption.
                                                            Schedule A/B

     Toaster                                                                                                                Colo. Rev. Stat. §
     Line from Schedule A/B: 6.28
                                                                         $1.00                                    $1.00
                                                                                                                            13-54-102(1)(e)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Coffee Maker                                                                                                           Colo. Rev. Stat. §
     Line from Schedule A/B: 6.29
                                                                         $5.00                                    $5.00
                                                                                                                            13-54-102(1)(e)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Kitchen Towels                                                                                                         Colo. Rev. Stat. §
     Line from Schedule A/B: 6.30
                                                                         $5.00                                    $5.00
                                                                                                                            13-54-102(1)(e)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Knick Knacks                                                                                                           Colo. Rev. Stat. §
     Line from Schedule A/B: 6.31
                                                                         $1.00                                    $1.00
                                                                                                                            13-54-102(1)(e)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Kitchen Garbage Can                                                                                                    Colo. Rev. Stat. §
     Line from Schedule A/B: 6.32
                                                                         $1.00                                    $1.00
                                                                                                                            13-54-102(1)(e)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Shelves                                                                                                                Colo. Rev. Stat. §
     Line from Schedule A/B: 6.33
                                                                       $10.00                                   $10.00
                                                                                                                            13-54-102(1)(e)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Personal Hygiene Products                                                                                              Colo. Rev. Stat. §
     Line from Schedule A/B: 6.34
                                                                       $10.00                                   $10.00
                                                                                                                            13-54-102(1)(e)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Bathroom Garbage Can                                                                                                   Colo. Rev. Stat. §
     Line from Schedule A/B: 6.35
                                                                         $2.00                                    $2.00
                                                                                                                            13-54-102(1)(e)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Bathroom Rugs                                                                                                          Colo. Rev. Stat. §
     Line from Schedule A/B: 6.36
                                                                       $10.00                                   $10.00
                                                                                                                            13-54-102(1)(e)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Cleaning Supplies                                                                                                      Colo. Rev. Stat. §
     Line from Schedule A/B: 6.37
                                                                       $10.00                                   $10.00
                                                                                                                            13-54-102(1)(e)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Sheets/Blankets/Towels                                                                                                 Colo. Rev. Stat. §
     Line from Schedule A/B: 6.38
                                                                       $40.00                                   $40.00
                                                                                                                            13-54-102(1)(e)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Curling Iron                                                                                                           Colo. Rev. Stat. §
     Line from Schedule A/B: 6.39
                                                                       $10.00                                   $10.00
                                                                                                                            13-54-102(1)(e)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit


Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                     page 4 of 7
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-40105-JMM                         Doc 1       Filed 02/08/19 Entered 02/08/19 18:14:49                               Desc Main
                                                                Document      Page 21 of 93
     Brief description of the property and line on          Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
     Schedule A/B that lists this property                  portion you own
                                                            Copy the value from    Check only one box for each exemption.
                                                            Schedule A/B

     Blow Dryer                                                                                                             Colo. Rev. Stat. §
     Line from Schedule A/B: 6.40
                                                                       $10.00                                   $10.00
                                                                                                                            13-54-102(1)(e)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Washer                                                                                                                 Colo. Rev. Stat. §
     Line from Schedule A/B: 6.41
                                                                      $500.00                                  $500.00
                                                                                                                            13-54-102(1)(e)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Dryer                                                                                                                  Colo. Rev. Stat. §
     Line from Schedule A/B: 6.42
                                                                      $500.00                                  $500.00
                                                                                                                            13-54-102(1)(e)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Holiday Decor                                                                                                          Colo. Rev. Stat. §
     Line from Schedule A/B: 6.43
                                                                       $10.00                                   $10.00
                                                                                                                            13-54-102(1)(e)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Desk                                                                                                                   Colo. Rev. Stat. §
     Line from Schedule A/B: 6.44
                                                                       $10.00                                   $10.00
                                                                                                                            13-54-102(1)(e)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Chair                                                                                                                  Colo. Rev. Stat. §
     Line from Schedule A/B: 6.45
                                                                         $5.00                                    $5.00
                                                                                                                            13-54-102(1)(e)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Bed                                                                                                                    Colo. Rev. Stat. §
     Line from Schedule A/B: 6.46
                                                                      $100.00                                  $100.00
                                                                                                                            13-54-102(1)(e)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Shelves                                                                                                                Colo. Rev. Stat. §
     Line from Schedule A/B: 6.47
                                                                       $10.00                                   $10.00
                                                                                                                            13-54-102(1)(e)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Alarm Clock                                                                                                            Colo. Rev. Stat. §
     Line from Schedule A/B: 6.48
                                                                         $1.00                                    $1.00
                                                                                                                            13-54-102(1)(e)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Laundry Baskets                                                                                                        Colo. Rev. Stat. §
     Line from Schedule A/B: 6.49
                                                                         $1.00                                    $1.00
                                                                                                                            13-54-102(1)(e)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Drill                                                                                                                  Colo. Rev. Stat. §
     Line from Schedule A/B: 6.50
                                                                       $10.00                                   $10.00
                                                                                                                            13-54-102(1)(e)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Lawnmower                                                                                                              Colo. Rev. Stat. §
     Line from Schedule A/B: 6.51
                                                                       $25.00                                   $25.00
                                                                                                                            13-54-102(1)(e)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit


Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                     page 5 of 7
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-40105-JMM                         Doc 1       Filed 02/08/19 Entered 02/08/19 18:14:49                               Desc Main
                                                                Document      Page 22 of 93
     Brief description of the property and line on          Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
     Schedule A/B that lists this property                  portion you own
                                                            Copy the value from    Check only one box for each exemption.
                                                            Schedule A/B

     Weed Eater                                                                                                             Colo. Rev. Stat. §
     Line from Schedule A/B: 6.52
                                                                       $10.00                                   $10.00
                                                                                                                            13-54-102(1)(e)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Lawn Chairs                                                                                                            Colo. Rev. Stat. §
     Line from Schedule A/B: 6.53
                                                                       $10.00                                   $10.00
                                                                                                                            13-54-102(1)(e)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Tv (4)                                                                                                                 Colo. Rev. Stat. §
     Line from Schedule A/B: 7.1
                                                                      $100.00                                  $100.00
                                                                                                                            13-54-102(1)(e)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Computer                                                                                                               Colo. Rev. Stat. §
     Line from Schedule A/B: 7.2
                                                                      $100.00                                  $100.00
                                                                                                                            13-54-102(1)(e)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Printer                                                                                                                Colo. Rev. Stat. §
     Line from Schedule A/B: 7.3
                                                                       $10.00                                   $10.00
                                                                                                                            13-54-102(1)(e)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Bicycle                                                                                                                Colo. Rev. Stat. §
     Line from Schedule A/B: 9.1
                                                                       $10.00                                   $10.00
                                                                                                                            13-54-102(1)(e)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Personal Clothing/Shoes                                                                                                Colo. Rev. Stat. §
     Line from Schedule A/B: 11.1
                                                                      $200.00                                  $200.00
                                                                                                                            13-54-102(1)(a)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Earrings/Necklaces/Rings                                                                                               Colo. Rev. Stat. §
     Line from Schedule A/B: 12.1
                                                                      $200.00                                  $200.00
                                                                                                                            13-54-102(1)(b)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

 3. Are you claiming a homestead exemption of more than $160,375?
    (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
          No
          Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                  No
                  Yes




Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                     page 6 of 7
Software Copyright (c) 2019 CINGroup - www.cincompass.com
              Case 19-40105-JMM                      Doc 1         Filed 02/08/19 Entered 02/08/19 18:14:49                                   Desc Main
                                                                  Document      Page 23 of 93
 Fill in this information to identify your case:

 Debtor 1
                             First Name                     Middle Name                     Last Name

 Debtor 2                    Mary Kathlene Stickles
 (Spouse if, filing)         First Name                     Middle Name                     Last Name


 United States Bankruptcy Court for the:            DISTRICT OF IDAHO, POCATELLO DIVISION

 Case number
 (if known)
                                                                                                                                             Check if this is an
                                                                                                                                              amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                        4/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill
out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if
known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any
applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the exemption
to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited to the
applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

      You are claiming state and federal nonbankruptcy exemptions.                 11 U.S.C. § 522(b)(3)

       You are claiming federal exemptions.         11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on           Current value of the       Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                   portion you own
                                                              Copy the value from        Check only one box for each exemption.
                                                              Schedule A/B

 Debtor 2 Exemptions
      Brief description:
      Line from Schedule A/B:
                                                                                         
                                                                                             100% of fair market value, up to
                                                                                              any applicable statutory limit

 3. Are you claiming a homestead exemption of more than $160,375?
    (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
             No
             Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                      No
                      Yes




Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                            page 7 of 7
Software Copyright (c) 2019 CINGroup - www.cincompass.com
               Case 19-40105-JMM                      Doc 1         Filed 02/08/19 Entered 02/08/19 18:14:49                                      Desc Main
                                                                   Document      Page 24 of 93
              Fill in this information to identify your case:

 Debtor 1                   John Paul Stickles
                            First Name                      Middle Name                      Last Name

 Debtor 2                   Mary Kathlene Stickles
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:             DISTRICT OF IDAHO, POCATELLO DIVISION

 Case number
 (if known)
                                                                                                                                                 Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors have claims secured by your property?
        No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
       Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor ’ s name.                Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     Aarons                                   Describe the property that secures the claim:                  $2,200.00                 $1,000.00           $1,200.00
         Creditor's Name
                                                  Washer

                                                  As of the date you file, the claim is: Check all that
         699 Yellowstone Ave                      apply.
         Pocatello, ID 83201-4535                  Contingent
         Number, Street, City, State & Zip Code    Unliquidated
                                                   Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
  Debtor 1 only                                  An agreement you made (such as mortgage or secured
  Debtor 2 only                                       car loan)
 Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another         Judgment lien from a lawsuit
  Check if this claim relates to a               Other (including a right to offset)     Washer & Dryer
       community debt

 Date debt was incurred          4/2018                    Last 4 digits of account number


 2.2     Chads Rentals                            Describe the property that secures the claim:                  $1,500.00                    $750.00             $750.00
         Creditor's Name
                                                  Couch

                                                  As of the date you file, the claim is: Check all that
         725 Wilson Ave                           apply.
         Pocatello, ID 83201-4403                  Contingent
         Number, Street, City, State & Zip Code    Unliquidated
                                                   Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
  Debtor 1 only                                  An agreement you made (such as mortgage or secured
  Debtor 2 only                                       car loan)
 Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another         Judgment lien from a lawsuit
  Check if this claim relates to a               Other (including a right to offset)     Couch/Loveseat/Recliner
       community debt

 Date debt was incurred          6/2018                    Last 4 digits of account number




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                       page 1 of 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-40105-JMM                         Doc 1     Filed 02/08/19 Entered 02/08/19 18:14:49                                      Desc Main
                                                              Document      Page 25 of 93
 Debtor 1 John Paul Stickles                                                                      Case number (if known)
             First Name                Middle Name                 Last Name
 Debtor 2 Mary Kathlene Stickles
             First Name                Middle Name                 Last Name




 Add the dollar value of your entries in Column A on this page. Write that number here:                            $3,700.00
 If this is the last page of your form, add the dollar value totals from all pages.
 Write that number here:                                                                                           $3,700.00

 Part 2:    List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                  Additional Page ofSchedule D: Creditors Who Have Claims Secured by Property                                              page 2 of 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com
              Case 19-40105-JMM                         Doc 1        Filed 02/08/19 Entered 02/08/19 18:14:49                                            Desc Main
                                                                    Document      Page 26 of 93
      Fill in this information to identify your case:

 Debtor 1                   John Paul Stickles
                            First Name                       Middle Name                       Last Name

 Debtor 2                   Mary Kathlene Stickles
 (Spouse if, filing)        First Name                       Middle Name                      Last Name


 United States Bankruptcy Court for the:              DISTRICT OF IDAHO, POCATELLO DIVISION

 Case number
 (if known)
                                                                                                                                                        Check if this is an
                                                                                                                                                         amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                   12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your name and
case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
        No. Go to Part 2.
       Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor ’ s name. If you have more than two priority unsecured claims, fill out the Continuation Page of Part
       1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                       Total claim          Priority              Nonpriority
                                                                                                                                            amount                amount
 2.1          Internal Revenue Service                             Last 4 digits of account number                           $2,183.35             $2,183.35                    $0.00
              Priority Creditor's Name
                                                                   When was the debt incurred?             2017
              PO Box 21125
              Philadelphia, PA 19114-0325
              Number Street City State ZIp Code                    As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                           Contingent
         Debtor 1 only                                             Unliquidated
        Debtor 2 only                                              Disputed
         Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

         At least one of the debtors and another                   Domestic support obligations
         Check if this claim is for a community debt              Taxes and certain other debts you owe the government
        Is the claim subject to offset?                             Claims for death or personal injury while you were intoxicated
        No                                                         Other. Specify
         Yes                                                                           2016 Federal Income Tax

 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

        No. You have nothing to report in this part. Submit this form to the court with your other schedules.
       Yes.
 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of Part
       2.
                                                                                                                                                            Total claim




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                Page 1 of 30
Software Copyright (c) 2019 CINGroup - www.cincompass.com                                                           G31613
           Case 19-40105-JMM                         Doc 1      Filed 02/08/19 Entered 02/08/19 18:14:49                                          Desc Main
                                                               Document      Page 27 of 93
 Debtor 1
 Debtor 2 Stickles, John Paul & Stickles, Mary Kathlene                                             Case number (if known)

 4.1      Account Receivable Systems                            Last 4 digits of account number       0616                                                $120.00
          Nonpriority Creditor's Name
          for Porneuf Medical Group                             When was the debt incurred?           2018
          PO Box 3069
          Idaho Falls, ID 83403
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Medical


 4.2      Amex                                                  Last 4 digits of account number       1323                                               $1,254.00
          Nonpriority Creditor's Name
          Correspondence/Bankruptcy                             When was the debt incurred?           2017-06
          PO Box 981540
          El Paso, TX 79998-1540
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Revolving account


 4.3      Bingham Memorial Hospital                             Last 4 digits of account number                                                           $251.31
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2018
          98 Poplar St
          Blackfoot, ID 83221-1758
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Medical




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 2 of 30
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-40105-JMM                         Doc 1      Filed 02/08/19 Entered 02/08/19 18:14:49                                          Desc Main
                                                               Document      Page 28 of 93
 Debtor 1
 Debtor 2 Stickles, John Paul & Stickles, Mary Kathlene                                             Case number (if known)

 4.4      Bonneville Collections                                Last 4 digits of account number       3658                                                $415.00
          Nonpriority Creditor's Name
          for Mountain View Hospital                            When was the debt incurred?           2018-05-01
          PO Box 150621
          Ogden, UT 84415
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Open account


 4.5      Bonneville Collections                                Last 4 digits of account number       9123                                                $330.00
          Nonpriority Creditor's Name
          for Medical Imaging                                   When was the debt incurred?           2018-06-19
          PO Box 150621
          Ogden, UT 84415
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Open account


 4.6      Bonneville Collections                                Last 4 digits of account number       5762                                                $111.00
          Nonpriority Creditor's Name
          for Mountain View Hospital                            When was the debt incurred?           2018-07-10
          PO Box 150621
          Ogden, UT 84415
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Open account




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 3 of 30
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-40105-JMM                         Doc 1      Filed 02/08/19 Entered 02/08/19 18:14:49                                          Desc Main
                                                               Document      Page 29 of 93
 Debtor 1
 Debtor 2 Stickles, John Paul & Stickles, Mary Kathlene                                             Case number (if known)

 4.7      Capital One                                           Last 4 digits of account number       4652                                               $2,896.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                      When was the debt incurred?           2017-04
          PO Box 30285
          Salt Lake City, UT 84130-0285
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Revolving account


 4.8      Capital One                                           Last 4 digits of account number       3483                                               $1,400.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                      When was the debt incurred?           2010-11
          PO Box 30285
          Salt Lake City, UT 84130-0285
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Revolving account


 4.9      Capital One Auto Finance                              Last 4 digits of account number                                                          $3,700.00
          Nonpriority Creditor's Name
          Credit Bureau Dispute                                 When was the debt incurred?           2013
          PO Box 259407
          Plano, TX 75025-9407
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Truck repossessed in 2014




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 4 of 30
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-40105-JMM                         Doc 1      Filed 02/08/19 Entered 02/08/19 18:14:49                                          Desc Main
                                                               Document      Page 30 of 93
 Debtor 1
 Debtor 2 Stickles, John Paul & Stickles, Mary Kathlene                                             Case number (if known)

 4.10     CCB Credit Service Inc                                Last 4 digits of account number       3817                                                $722.18
          Nonpriority Creditor's Name
          for CapitalOne/Kohls                                  When was the debt incurred?           2018
          PO Box 272
          Springfield, IL 62705
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Collection


 4.11     Central Credit Services LLC                           Last 4 digits of account number       2152                                                $586.00
          Nonpriority Creditor's Name
          for Pebble Creek Emergency Phys                       When was the debt incurred?           2018-07
          9550 Regency Square Blvd Ste
          500A
          Jacksonville, FL 32225-8116
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Open account


 4.12     Central Credit Services LLC                           Last 4 digits of account number       1588                                                $586.00
          Nonpriority Creditor's Name
          for Pebble Creek Emergency Phys                       When was the debt incurred?           2018-08
          9550 Regency Square Blvd Ste
          500A
          Jacksonville, FL 32225-8116
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Open account




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 5 of 30
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-40105-JMM                         Doc 1      Filed 02/08/19 Entered 02/08/19 18:14:49                                          Desc Main
                                                               Document      Page 31 of 93
 Debtor 1
 Debtor 2 Stickles, John Paul & Stickles, Mary Kathlene                                             Case number (if known)

 4.13     Chase Card Services                                   Last 4 digits of account number       5545                                               $1,185.00
          Nonpriority Creditor's Name
          Correspondence Dept                                   When was the debt incurred?           2017-06
          PO Box 15298
          Wilmington, DE 19850-5298
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Revolving account


 4.14     Checks Unlimited                                      Last 4 digits of account number       9093                                                    $27.29
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2018
          PO BOX 645601
          Cincinnati, OH 45264
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Collections


 4.15     Citibank/Shell Oil                                    Last 4 digits of account number       4484                                                $577.00
          Nonpriority Creditor's Name
          Centralized Bankruptcy                                When was the debt incurred?           2014-04
          PO Box 790034
          Saint Louis, MO 63179-0034
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Revolving account




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 6 of 30
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-40105-JMM                         Doc 1      Filed 02/08/19 Entered 02/08/19 18:14:49                                          Desc Main
                                                               Document      Page 32 of 93
 Debtor 1
 Debtor 2 Stickles, John Paul & Stickles, Mary Kathlene                                             Case number (if known)

 4.16     Citibank/the Home Depot                               Last 4 digits of account number       6792                                                $738.00
          Nonpriority Creditor's Name
          Attn: Recovery/Centralized                            When was the debt incurred?           2014-03
          Bankruptcy
          PO Box 790034
          Saint Louis, MO 63179-0034
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Revolving account


 4.17     CMRE                                                  Last 4 digits of account number       6728                                               $5,137.00
          Nonpriority Creditor's Name
          for Portneuf Medical Center                           When was the debt incurred?           2018-09
          3075 E Imperial Hwy # 200
          Brea, CA 92821-6753
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Open account


 4.18     CMRE                                                  Last 4 digits of account number       9288                                               $1,925.00
          Nonpriority Creditor's Name
          for Portneuf Medical Center                           When was the debt incurred?           2018-08
          3075 E Imperial Hwy # 200
          Brea, CA 92821-6753
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Open account




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 7 of 30
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-40105-JMM                         Doc 1      Filed 02/08/19 Entered 02/08/19 18:14:49                                          Desc Main
                                                               Document      Page 33 of 93
 Debtor 1
 Debtor 2 Stickles, John Paul & Stickles, Mary Kathlene                                             Case number (if known)

 4.19     CMRE                                                  Last 4 digits of account number       7556                                               $1,536.00
          Nonpriority Creditor's Name
          for Portneuf Medical Center                           When was the debt incurred?           2018-06
          3075 E Imperial Hwy # 200
          Brea, CA 92821-6753
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Open account


 4.20     CMRE                                                  Last 4 digits of account number       9273                                               $1,358.00
          Nonpriority Creditor's Name
          for Portneuf Medical Center                           When was the debt incurred?           2018-08
          3075 E Imperial Hwy # 200
          Brea, CA 92821-6753
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Open account


 4.21     CMRE                                                  Last 4 digits of account number       9266                                               $1,233.00
          Nonpriority Creditor's Name
          for Portneuf Medical Center                           When was the debt incurred?           2018-08
          3075 E Imperial Hwy # 200
          Brea, CA 92821-6753
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Open account




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 8 of 30
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-40105-JMM                         Doc 1      Filed 02/08/19 Entered 02/08/19 18:14:49                                          Desc Main
                                                               Document      Page 34 of 93
 Debtor 1
 Debtor 2 Stickles, John Paul & Stickles, Mary Kathlene                                             Case number (if known)

 4.22     CMRE                                                  Last 4 digits of account number       7033                                                $740.00
          Nonpriority Creditor's Name
          for Portneuf Medical Center                           When was the debt incurred?           2018-07
          3075 E Imperial Hwy # 200
          Brea, CA 92821-6753
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Open account


 4.23     CMRE                                                  Last 4 digits of account number       9282                                                $383.00
          Nonpriority Creditor's Name
          for Portneuf Medical Center                           When was the debt incurred?           2018-08
          3075 E Imperial Hwy # 200
          Brea, CA 92821-6753
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Open account


 4.24     Credit One Bank                                       Last 4 digits of account number       5062                                                $627.00
          Nonpriority Creditor's Name
          ATTN: Bankruptcy                                      When was the debt incurred?           2017-10
          PO Box 98873
          Las Vegas, NV 89193-8873
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Revolving account




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 9 of 30
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-40105-JMM                         Doc 1      Filed 02/08/19 Entered 02/08/19 18:14:49                                          Desc Main
                                                               Document      Page 35 of 93
 Debtor 1
 Debtor 2 Stickles, John Paul & Stickles, Mary Kathlene                                             Case number (if known)

 4.25     Dept of Ed / Navient                                  Last 4 digits of account number       0812                                              $81,966.00
          Nonpriority Creditor's Name
          Attn: Claims Dept                                     When was the debt incurred?           2016-08
          PO Box 9635
          Wilkes Barre, PA 18773-9635
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
                                                                Type of NONPRIORITY unsecured claim:
           At least one of the debtors and another
           Check if this claim is for a community              Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify
                                                                                     Installment account
 4.26     Dept of Ed / Navient                                  Last 4 digits of account number       0824                                               $4,079.00
          Nonpriority Creditor's Name
          Attn: Claims Dept                                     When was the debt incurred?           2017-08
          PO Box 9635
          Wilkes Barre, PA 18773-9635
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
                                                                Type of NONPRIORITY unsecured claim:
           At least one of the debtors and another
           Check if this claim is for a community              Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify
                                                                                     Installment account
 4.27     Discover Financial                                    Last 4 digits of account number       3186                                               $5,707.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2017-06
          PO Box 3025
          New Albany, OH 43054-3025
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Revolving account




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 10 of 30
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-40105-JMM                         Doc 1      Filed 02/08/19 Entered 02/08/19 18:14:49                                          Desc Main
                                                               Document      Page 36 of 93
 Debtor 1
 Debtor 2 Stickles, John Paul & Stickles, Mary Kathlene                                             Case number (if known)

 4.28     DJ Marc Cardinal MD PA                                Last 4 digits of account number       3009                                                $160.55
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2018
          PO Box 2896
          Idaho Falls, ID 83403-2896
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Medical


 4.29     Emhanced Recovery Corp                                Last 4 digits of account number       1066                                               $1,074.00
          Nonpriority Creditor's Name
          for ATT Mobility                                      When was the debt incurred?           2018-09
          8014 Bayberry Rd
          Jacksonville, FL 32256-7412
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Open account


 4.30     EOS CCA                                               Last 4 digits of account number       3834                                                $656.00
          Nonpriority Creditor's Name
          for Platte Valley Medical Center                      When was the debt incurred?           2017-07
          700 Longwater Dr
          Norwell, MA 02061-1624
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Open account




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 11 of 30
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-40105-JMM                         Doc 1      Filed 02/08/19 Entered 02/08/19 18:14:49                                          Desc Main
                                                               Document      Page 37 of 93
 Debtor 1
 Debtor 2 Stickles, John Paul & Stickles, Mary Kathlene                                             Case number (if known)

 4.31     EOS CCA                                               Last 4 digits of account number       3833                                                $229.00
          Nonpriority Creditor's Name
          for Platte Valley Medical Center                      When was the debt incurred?           2017-07
          700 Longwater Dr
          Norwell, MA 02061-1624
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Open account


 4.32     EOS CCA                                               Last 4 digits of account number       4273                                               $1,833.65
          Nonpriority Creditor's Name
          for US Asset Mgmt/Verizon                             When was the debt incurred?           2018
          PO Box 981008
          Boston, MA 02298-1008
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Collection


 4.33     Express Recovery Services Inc                         Last 4 digits of account number       6732                                                $452.21
          Nonpriority Creditor's Name
          for Fred Meyer                                        When was the debt incurred?           2018
          PO Box 26415
          Salt Lake City, UT 84126-0415
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Collection




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 12 of 30
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-40105-JMM                         Doc 1      Filed 02/08/19 Entered 02/08/19 18:14:49                                          Desc Main
                                                               Document      Page 38 of 93
 Debtor 1
 Debtor 2 Stickles, John Paul & Stickles, Mary Kathlene                                             Case number (if known)

 4.34     Express Recovery Services Inc                         Last 4 digits of account number       6716                                                $100.00
          Nonpriority Creditor's Name
          for Fred Meyer                                        When was the debt incurred?           2018
          PO Box 26415
          Salt Lake City, UT 84126-0415
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Collection


 4.35     Financial Corporation of America                      Last 4 digits of account number       3740                                                $207.90
          Nonpriority Creditor's Name
          for Portneuf Medical Center                           When was the debt incurred?           2018
          PO Box 203500
          Austin, TX 78720-3500
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Medical


 4.36     Financial Corporation of America                      Last 4 digits of account number       4601                                                $643.68
          Nonpriority Creditor's Name
          for Portneuf Medical Center                           When was the debt incurred?           2018
          PO Box 203500
          Austin, TX 78720-3500
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Medical




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 13 of 30
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-40105-JMM                         Doc 1      Filed 02/08/19 Entered 02/08/19 18:14:49                                          Desc Main
                                                               Document      Page 39 of 93
 Debtor 1
 Debtor 2 Stickles, John Paul & Stickles, Mary Kathlene                                             Case number (if known)

 4.37     Financial Corporation of America                      Last 4 digits of account number       4682                                                $238.11
          Nonpriority Creditor's Name
          for Portneuf Medical Center                           When was the debt incurred?           2018
          PO Box 203500
          Austin, TX 78720-3500
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Medical


 4.38     Fortiva                                               Last 4 digits of account number       0380                                               $1,506.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                      When was the debt incurred?           2017-11-27
          PO Box 105555
          Atlanta, GA 30348-5555
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Revolving account


 4.39     GC Services LP                                        Last 4 digits of account number       1120                                               $1,191.34
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2018
          6330 Gulfton St
          Houston, TX 77081-1108
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Collection




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 14 of 30
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-40105-JMM                         Doc 1      Filed 02/08/19 Entered 02/08/19 18:14:49                                          Desc Main
                                                               Document      Page 40 of 93
 Debtor 1
 Debtor 2 Stickles, John Paul & Stickles, Mary Kathlene                                             Case number (if known)

 4.40     GC Services LP                                        Last 4 digits of account number       1000                                               $1,128.97
          Nonpriority Creditor's Name
          for American Express                                  When was the debt incurred?           2018
          PO Box 46960
          Saint Louis, MO 63101
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Collection


 4.41     GC Services LP                                        Last 4 digits of account number       1120                                               $1,254.19
          Nonpriority Creditor's Name
          for American Express                                  When was the debt incurred?           2018
          PO Box 46960
          Saint Louis, MO 63101
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Collection


 4.42     Health West Inc                                       Last 4 digits of account number       6258                                                    $83.24
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2018
          PO BOX 14000
          Belfast, ME 04915
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Medical




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 15 of 30
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-40105-JMM                         Doc 1      Filed 02/08/19 Entered 02/08/19 18:14:49                                          Desc Main
                                                               Document      Page 41 of 93
 Debtor 1
 Debtor 2 Stickles, John Paul & Stickles, Mary Kathlene                                             Case number (if known)

 4.43     ID EM-I Medical Services PC                           Last 4 digits of account number       7371                                               $1,616.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2017
          PO Box 98989
          Las Vegas, NV 89193-8989
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Medical


 4.44     Idaho Hand Institute                                  Last 4 digits of account number       4441                                                $306.26
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2018
          444 Hospital Way Ste 710
          Pocatello, ID 83201-2717
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Medical


 4.45     Idaho Title Loans Inc                                 Last 4 digits of account number                                                           $368.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2018
          345 Yellowstone Ave
          Pocatello, ID 83201-4551
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Consumer Loan




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 16 of 30
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-40105-JMM                         Doc 1      Filed 02/08/19 Entered 02/08/19 18:14:49                                          Desc Main
                                                               Document      Page 42 of 93
 Debtor 1
 Debtor 2 Stickles, John Paul & Stickles, Mary Kathlene                                             Case number (if known)

 4.46     Kohls/Capital One                                     Last 4 digits of account number       3817                                                 $722.00
          Nonpriority Creditor's Name
          Kohls Credit                                          When was the debt incurred?           2016-02
          PO Box 3120
          Milwaukee, WI 53201-3120
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Revolving account


 4.47     Land Home Financial                                   Last 4 digits of account number                                                        $240,000.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2005
          1355 Willow Way Ste 250
          Concord, CA 94520-8113
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
          At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a    community            Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Refinanced out of her name in 2017 but
           Yes                                                 Other. Specify      title release filed in wrong county

 4.48     Maverick Finance                                      Last 4 digits of account number       1240                                               $1,871.00
          Nonpriority Creditor's Name
          C/O Security Finance                                  When was the debt incurred?           2018-05
          PO Box 811
          Spartanburg, SC 29304-0811
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Installment account




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 17 of 30
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-40105-JMM                         Doc 1      Filed 02/08/19 Entered 02/08/19 18:14:49                                          Desc Main
                                                               Document      Page 43 of 93
 Debtor 1
 Debtor 2 Stickles, John Paul & Stickles, Mary Kathlene                                             Case number (if known)

 4.49     Medical Imaging Associates                            Last 4 digits of account number       0228                                                     $5.62
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2018
          PO BOX 2671
          Idaho Falls, ID 83403
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Medical


 4.50     Medical Imaging Associates                            Last 4 digits of account number       0228                                                    $41.30
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2018
          PO Box 2671
          Idaho Falls, ID 83403-2671
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Medical


 4.51     Navient                                               Last 4 digits of account number       0540                                               $2,057.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                      When was the debt incurred?           2005-02
          PO Box 9000
          Wilkes Barre, PA 18773-9000
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
                                                                Type of NONPRIORITY unsecured claim:
           At least one of the debtors and another
           Check if this claim is for a community              Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify
                                                                                     Installment account




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 18 of 30
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-40105-JMM                         Doc 1      Filed 02/08/19 Entered 02/08/19 18:14:49                                          Desc Main
                                                               Document      Page 44 of 93
 Debtor 1
 Debtor 2 Stickles, John Paul & Stickles, Mary Kathlene                                             Case number (if known)

 4.52     ollo/tbom                                             Last 4 digits of account number       4489                                               $1,047.21
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                      When was the debt incurred?           2017-08
          PO Box 9222
          Old Bethpage, NY 11804-9222
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Revolving account


 4.53     Paypal                                                Last 4 digits of account number                                                          $1,499.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2018
          PO Box 105658
          Atlanta, GA 30348-5658
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      PayPal Cash Card


 4.54     Pebble Creek Emerg Phys PLLC                          Last 4 digits of account number       5564                                               $1,616.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2017
          PO Box 98989
          Las Vegas, NV 89193-8989
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Medical




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 19 of 30
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-40105-JMM                         Doc 1      Filed 02/08/19 Entered 02/08/19 18:14:49                                          Desc Main
                                                               Document      Page 45 of 93
 Debtor 1
 Debtor 2 Stickles, John Paul & Stickles, Mary Kathlene                                             Case number (if known)

 4.55     Physicians Immediate Care Cente                       Last 4 digits of account number       5882                                                $692.08
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2018
          475 Yellowstone Ave Ste L
          Pocatello, ID 83201-4528
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Medical


 4.56     Portfolio Recovery Associates                         Last 4 digits of account number       5380                                                $742.00
          Nonpriority Creditor's Name
          for Citibank NA                                       When was the debt incurred?           2015-05
          PO Box 41021
          Norfolk, VA 23541
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Open account


 4.57     Portneuf Medical Center                               Last 4 digits of account number       0001                                                    $68.99
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2018
          PO BOX 843893
          Dallas, TX 75284
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Medical




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 20 of 30
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-40105-JMM                         Doc 1      Filed 02/08/19 Entered 02/08/19 18:14:49                                          Desc Main
                                                               Document      Page 46 of 93
 Debtor 1
 Debtor 2 Stickles, John Paul & Stickles, Mary Kathlene                                             Case number (if known)

 4.58     Portneuf Medical Center                               Last 4 digits of account number       0001                                               $4,214.71
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2018
          PO BOX 843893
          Dallas, TX 75284
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Medical


 4.59     Portneuf Medical Center                               Last 4 digits of account number       0001                                                $207.90
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2018
          PO BOX 843893
          Dallas, TX 75284
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Medical


 4.60     Portneuf Medical Center                               Last 4 digits of account number       0001                                                $238.11
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2018
          PO Box 843893
          Dallas, TX 75284-3893
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Medical




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 21 of 30
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-40105-JMM                         Doc 1      Filed 02/08/19 Entered 02/08/19 18:14:49                                          Desc Main
                                                               Document      Page 47 of 93
 Debtor 1
 Debtor 2 Stickles, John Paul & Stickles, Mary Kathlene                                             Case number (if known)

 4.61     Portneuf Medical Center                               Last 4 digits of account number       0001                                                $643.68
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2018
          PO BOX 843893
          Dallas, TX 75284
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Medical


 4.62     Portneuf Medical Center                               Last 4 digits of account number       0001                                                $120.51
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2018
          PO BOX 843893
          Dallas, TX 75284
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Medical


 4.63     Portneuf Medical Center                               Last 4 digits of account number       0001                                                    $26.96
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2018
          PO Box 843893
          Dallas, TX 75284-3893
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Medical




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 22 of 30
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-40105-JMM                         Doc 1      Filed 02/08/19 Entered 02/08/19 18:14:49                                          Desc Main
                                                               Document      Page 48 of 93
 Debtor 1
 Debtor 2 Stickles, John Paul & Stickles, Mary Kathlene                                             Case number (if known)

 4.64     Portneuf Medical Group                                Last 4 digits of account number       4286                                                    $60.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2018
          PO BOX 4168
          Pocatello, ID 83205
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Medical


 4.65     Professional Finance Company Inc                      Last 4 digits of account number       6264                                               $1,015.00
          Nonpriority Creditor's Name
          for South Metro Fire Rescure Fire P                   When was the debt incurred?           2015-01
          PO Box 1686
          Greeley, CO 80632
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Open account


 4.66     Professional Finance Company Inc                      Last 4 digits of account number       7426                                                $282.00
          Nonpriority Creditor's Name
          for Middle Park Med                                   When was the debt incurred?           2014-01-20
          PO Box 1686
          Greeley, CO 80632
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Open account




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 23 of 30
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-40105-JMM                         Doc 1      Filed 02/08/19 Entered 02/08/19 18:14:49                                          Desc Main
                                                               Document      Page 49 of 93
 Debtor 1
 Debtor 2 Stickles, John Paul & Stickles, Mary Kathlene                                             Case number (if known)

 4.67     Rocky Mountain Physicians Group                       Last 4 digits of account number       9625                                                $377.68
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2018
          PO BOX 64568
          Phoenix, AZ 85082
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Medical


 4.68     Santander Consumer USA                                Last 4 digits of account number       1000                                              $15,430.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                      When was the debt incurred?           2018-01
          PO Box 961245
          Fort Worth, TX 76161-0244
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Repo - 2017 Ford Fiesta


 4.69     SEI Anesthesia PLLC                                   Last 4 digits of account number       2051                                                $133.35
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           2018
          333 N 18th Ave Ste A
          Pocatello, ID 83201-3358
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Medical




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 24 of 30
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-40105-JMM                         Doc 1      Filed 02/08/19 Entered 02/08/19 18:14:49                                          Desc Main
                                                               Document      Page 50 of 93
 Debtor 1
 Debtor 2 Stickles, John Paul & Stickles, Mary Kathlene                                             Case number (if known)

 4.70     Stans Pro Towing                                      Last 4 digits of account number                                                          $1,500.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           12/23/2017
          301 E Gould St
          Pocatello, ID 83201-5133
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.71     Synchrony Bank/Care Credit                            Last 4 digits of account number       1679                                                $748.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy Dept                                 When was the debt incurred?           2017-12
          PO Box 965061
          Orlando, FL 32896-5061
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Revolving account


 4.72     Synchrony Bank/Tjx                                    Last 4 digits of account number       6037                                                $774.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy Dept                                 When was the debt incurred?           2017-05
          PO Box 965060
          Orlando, FL 32896-5060
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
          Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Revolving account




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 25 of 30
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-40105-JMM                         Doc 1      Filed 02/08/19 Entered 02/08/19 18:14:49                                          Desc Main
                                                               Document      Page 51 of 93
 Debtor 1
 Debtor 2 Stickles, John Paul & Stickles, Mary Kathlene                                             Case number (if known)

 4.73      Synchrony Bank/Walmart                               Last 4 digits of account number       1979                                                    $415.00
           Nonpriority Creditor's Name
           Attn: Bankruptcy Dept                                When was the debt incurred?           2017-07
           PO Box 965060
           Orlando, FL 32896-5060
           Number Street City State ZIp Code                    As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
            Debtor 1 only                                       Contingent
           Debtor 2 only                                        Unliquidated
            Debtor 1 and Debtor 2 only                          Disputed
            At least one of the debtors and another            Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community              Student loans
           debt                                                  Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                      report as priority claims

           No                                                   Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                Other. Specify      Revolving account


 4.74      The Receivable Mgmt Services LLC                     Last 4 digits of account number       6037                                                     $73.50
           Nonpriority Creditor's Name
           for Moneytree Inc                                    When was the debt incurred?           2018
           PO Box 361348
           Columbus, OH 43236
           Number Street City State ZIp Code                    As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

           Debtor 1 only                                        Contingent
            Debtor 2 only                                       Unliquidated
            Debtor 1 and Debtor 2 only                          Disputed
            At least one of the debtors and another            Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community              Student loans
           debt                                                  Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                      report as priority claims

           No                                                   Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                Other. Specify      Collection


 4.75      Walker Spine & Sports Spec                           Last 4 digits of account number       7326                                                    $130.01
           Nonpriority Creditor's Name
                                                                When was the debt incurred?           2018
           2319 Coronado St
           Idaho Falls, ID 83404-7407
           Number Street City State ZIp Code                    As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
            Debtor 1 only                                       Contingent
            Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
            At least one of the debtors and another            Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community              Student loans
           debt                                                  Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                      report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                Other. Specify      Medical

 Part 3:     List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.

Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 26 of 30
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-40105-JMM                         Doc 1       Filed 02/08/19 Entered 02/08/19 18:14:49                                        Desc Main
                                                                Document      Page 52 of 93
 Debtor 1
 Debtor 2 Stickles, John Paul & Stickles, Mary Kathlene                                                 Case number (if known)

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 AFC System                                                 Line 4.47 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 American Mortgage Company                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 3045 S Parker Rd Ste 100
 Aurora, CO 80014-2942
                                                            Last 4 digits of account number

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 American Express                                           Line 4.2 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 PO Box 297871                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Fort Lauderdale, FL 33329-7871
                                                            Last 4 digits of account number                    1323
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 American Express                                           Line 4.2 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 PO BOX 0001                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Los Angeles, CA 90096-8000
                                                            Last 4 digits of account number                    1323
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 American Mortgage Comopany                                 Line 4.47 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 11503 Springfield Pike                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Cincinnati, OH 45246-3508
                                                            Last 4 digits of account number

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital One                                                Line 4.7 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 PO BOX 60599                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 City of Industry, CA 91716
                                                            Last 4 digits of account number                    4652
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital One Bank USA                                       Line 4.7 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 15000 Capital One Dr                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 Richmond, VA 23238-1119
                                                            Last 4 digits of account number                    4652
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital One Bank USA                                       Line 4.8 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 15000 Capital One Dr                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 Richmond, VA 23238-1119
                                                            Last 4 digits of account number                    3483
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 CareCredit/Synchrony Bank                                  Line 4.71 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO BOX 960061                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Orlando, FL 32896
                                                            Last 4 digits of account number                    1679
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Chase Card                                                 Line 4.13 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 15298                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Wilmington, DE 19850-5298
                                                            Last 4 digits of account number                    5545
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Checks Unlimited                                           Line 4.14 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO BOX 17400                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Colorado Springs, CO 80935
                                                            Last 4 digits of account number                    9093
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Citi-Shell                                                 Line 4.15 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 6497                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Sioux Falls, SD 57117-6497
                                                            Last 4 digits of account number                    4484
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?

Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 27 of 30
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-40105-JMM                         Doc 1       Filed 02/08/19 Entered 02/08/19 18:14:49                                         Desc Main
                                                                Document      Page 53 of 93
 Debtor 1
 Debtor 2 Stickles, John Paul & Stickles, Mary Kathlene                                                 Case number (if known)

 Credit One Bank NA                                         Line 4.24 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 PO Box 98875                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Las Vegas, NV 89193-8875
                                                            Last 4 digits of account number                    5062
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Dept of Ed/Navient                                         Line 4.25 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 9635                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Wilkes Barre, PA 18773-9635
                                                            Last 4 digits of account number                    0812
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Dept of Ed/Navient                                         Line 4.26 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 9635                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Wilkes Barre, PA 18773-9635
                                                            Last 4 digits of account number                    0824
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Discover Fin Svcs LLC                                      Line 4.27 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 15316                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Wilmington, DE 19850-5316
                                                            Last 4 digits of account number                    3186
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Eos Cca                                                    Line 4.30 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 981025                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Boston, MA 02298-1025
                                                            Last 4 digits of account number                    3834
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Eos Cca                                                    Line 4.31 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 981025                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Boston, MA 02298-1025
                                                            Last 4 digits of account number                    3833
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Kohls/Capital One                                          Line 4.46 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 N56 W 17000 Ridgewood Dr                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Menomonee Falls, WI 53051
                                                            Last 4 digits of account number                    3817
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Maverick Finance                                           Line 4.48 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 344 Yellowstone Ave                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 Pocatello, ID 83201-4530
                                                            Last 4 digits of account number                    1240
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Navient                                                    Line 4.51 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 9655                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Wilkes Barre, PA 18773-9655
                                                            Last 4 digits of account number                    0540
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Ollo Card Services                                         Line 4.52 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO BOX 660371                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Dallas, TX 75266
                                                            Last 4 digits of account number                    4489
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Portfolio Recov Assoc                                      Line 4.56 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 120 Corporate Blvd Ste 1                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Norfolk, VA 23502-4952
                                                            Last 4 digits of account number                    5380
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?



Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 28 of 30
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-40105-JMM                         Doc 1       Filed 02/08/19 Entered 02/08/19 18:14:49                                        Desc Main
                                                                Document      Page 54 of 93
 Debtor 1
 Debtor 2 Stickles, John Paul & Stickles, Mary Kathlene                                              Case number (if known)

 Professional Finance                                       Line 4.66 of (Check one):               Part 1: Creditors with Priority Unsecured Claims
 5754 W 11th St Ste 100                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Greeley, CO 80634-4811
                                                            Last 4 digits of account number                7426
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Professional Finance C                                     Line 4.65 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 5754 W 11th St Ste 100                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Greeley, CO 80634-4811
                                                            Last 4 digits of account number                6264
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Radius Global Solution                                     Line 4.11 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 7831 Glenroy Rd Ste 250                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Edina, MN 55439-3117
                                                            Last 4 digits of account number                2152
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Radius Global Solution                                     Line 4.12 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 7831 Glenroy Rd Ste 250                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Edina, MN 55439-3117
                                                            Last 4 digits of account number                1588
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Santander Consumer USA                                     Line 4.68 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 961245                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Ft Worth, TX 76161-0244
                                                            Last 4 digits of account number                1000
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Shell                                                      Line 4.15 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO BOX 9001011                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Louisville, KY 40290
                                                            Last 4 digits of account number                4484
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Syncb/Care Credit                                          Line 4.71 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 965036                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Orlando, FL 32896-5036
                                                            Last 4 digits of account number                1679
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Syncb/tjx Cos                                              Line 4.72 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 965015                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Orlando, FL 32896-5015
                                                            Last 4 digits of account number                6037
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Syncb/Walmart                                              Line 4.73 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 965024                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Orlando, FL 32896-5024
                                                            Last 4 digits of account number                1979
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Tbom/Atls/Fortiva                                          Line 4.38 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 105555                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Atlanta, GA 30348-5555
                                                            Last 4 digits of account number                0380
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Thd/Cbna                                                   Line 4.16 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 6497                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Sioux Falls, SD 57117-6497
                                                            Last 4 digits of account number                6792

 Part 4:     Add the Amounts for Each Type of Unsecured Claim


Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 29 of 30
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-40105-JMM                          Doc 1        Filed 02/08/19 Entered 02/08/19 18:14:49                                 Desc Main
                                                                  Document      Page 55 of 93
 Debtor 1
 Debtor 2 Stickles, John Paul & Stickles, Mary Kathlene                                                 Case number (if known)

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                           Total Claim
                        6a.   Domestic support obligations                                                6a.     $                      0.00
 Total claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                        6b.     $                  2,183.35
                        6c.   Claims for death or personal injury while you were intoxicated              6c.     $                      0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.     6d.     $                      0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                    6e.     $                  2,183.35

                                                                                                                           Total Claim
                        6f.   Student loans                                                               6f.     $                 88,102.00
 Total claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                       6g.     $                      0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts           6h.     $                      0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount        6i.
                              here.                                                                               $               321,289.49

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                 6j.     $               409,391.49




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 30 of 30
Software Copyright (c) 2019 CINGroup - www.cincompass.com
              Case 19-40105-JMM                         Doc 1         Filed 02/08/19 Entered 02/08/19 18:14:49                           Desc Main
                                                                     Document      Page 56 of 93
              Fill in this information to identify your case:

 Debtor 1                 John Paul Stickles
                          First Name                         Middle Name           Last Name

 Debtor 2                 Mary Kathlene Stickles
 (Spouse if, filing)      First Name                         Middle Name          Last Name


 United States Bankruptcy Court for the:              DISTRICT OF IDAHO, POCATELLO DIVISION

 Case number
 (if known)
                                                                                                                                        Check if this is an
                                                                                                                                         amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.     Do you have any executory contracts or unexpired leases?
        No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).
2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
       example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
       unexpired leases.


           Person or company with whom you have the contract or lease                State what the contract or lease is for
                          Name, Number, Street, City, State and ZIP Code

     2.1      Directv                                                                   Satellite Tv Service
              PO BOX 105503                                                             $40/monthly
              Atlanta, GA 30348

     2.2      Verizon Wireless                                                          Cell Phone/Internet Service
              PO BOX 408                                                                $346/monthly
              Newark, NJ 07101




Official Form 106G                                Schedule G: Executory Contracts and Unexpired Leases                                                  Page 1 of 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com
              Case 19-40105-JMM                           Doc 1         Filed 02/08/19 Entered 02/08/19 18:14:49                     Desc Main
                                                                       Document      Page 57 of 93
              Fill in this information to identify your case:

 Debtor 1                   John Paul Stickles
                            First Name                           Middle Name         Last Name

 Debtor 2                   Mary Kathlene Stickles
 (Spouse if, filing)        First Name                           Middle Name         Last Name


 United States Bankruptcy Court for the:                 DISTRICT OF IDAHO, POCATELLO DIVISION

 Case number
 (if known)
                                                                                                                                    Check if this is an
                                                                                                                                     amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                            12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

       No
      Yes
       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include Arizona,
       California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

       No. Go to line 3.
      Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

                No
                 Yes.

                       In which community state or territory did you live?                            . Fill in the name and current address of that person.


                       Name of your spouse, former spouse, or legal equivalent
                       Number, Street, City, State & Zip Code

   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown in
      line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official Form
      106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill out
      Column 2.

                Column 1: Your codebtor                                                                Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                         Check all schedules that apply:


    3.1         Ken Van Meter                                                                          Schedule D, line
                2310 E 91st Ave                                                                       Schedule E/F, line          4.47
                Thornton, CO 80229-7915                                                                Schedule G
                                                                                                      Land Home Financial




Official Form 106H                                                               Schedule H: Your Codebtors                                       Page 1 of 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com
             Case 19-40105-JMM                    Doc 1    Filed 02/08/19 Entered 02/08/19 18:14:49                                  Desc Main
                                                          Document      Page 58 of 93


Fill in this information to identify your case:

Debtor 1                      John Paul Stickles

Debtor 2                      Mary Kathlene Stickles
(Spouse, if filing)

United States Bankruptcy Court for the:       DISTRICT OF IDAHO, POCATELLO DIVISION

Case number                                                                                                Check if this is:
(If known)
                                                                                                            An amended filing
                                                                                                            A supplement showing postpetition chapter 13
                                                                                                              income as of the following date:
Official Form 106I                                                                                             MM / DD/ YYYY
Schedule I: Your Income                                                                                                                      12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                  Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                                Employed                                   Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                               Not employed
       employers.
                                             Occupation              Door Manager/Locksmith                      Paralegal
       Include part-time, seasonal, or
       self-employed work.                   Employer's name         LDA Security LLC                            Racine Olson

       Occupation may include student or Employer's address
                                                                     620 Pershing Ave                            201 E Center St
       homemaker, if it applies.
                                                                     Pocatello, ID 83201-3761                    Pocatello, ID 83201-6339

                                             How long employed there?           1 months                                   6 months

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing spouse
unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need more
space, attach a separate sheet to this form.

                                                                                                         For Debtor 1        For Debtor 2 or
                                                                                                                             non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.             2.    $        3,140.22       $          2,628.03

3.     Estimate and list monthly overtime pay.                                                 3.   +$              0.00     +$              0.00

4.     Calculate gross Income. Add line 2 + line 3.                                            4.    $      3,140.22             $   2,628.03




Official Form 106I                                                        Schedule I: Your Income                                                     page 1
            Case 19-40105-JMM                Doc 1       Filed 02/08/19 Entered 02/08/19 18:14:49                                  Desc Main
                                                        Document      Page 59 of 93
Debtor 1
Debtor 2    Stickles, John Paul & Stickles, Mary Kathlene                                           Case number (if known)



                                                                                                        For Debtor 1          For Debtor 2 or
                                                                                                                              non-filing spouse
      Copy line 4 here                                                                      4.          $      3,140.22       $         2,628.03

5.    List all payroll deductions:
      5a.    Tax, Medicare, and Social Security deductions                                   5a.        $        450.41       $          233.13
      5b.    Mandatory contributions for retirement plans                                    5b.        $          0.00       $            0.00
      5c.    Voluntary contributions for retirement plans                                    5c.        $          0.00       $            0.00
      5d.    Required repayments of retirement fund loans                                    5d.        $          0.00       $            0.00
      5e.    Insurance                                                                       5e.        $          0.00       $          399.99
      5f.    Domestic support obligations                                                    5f.        $          0.00       $            0.00
      5g.    Union dues                                                                      5g.        $          0.00       $            0.00
      5h.    Other deductions. Specify:                                                      5h.+       $          0.00 +     $            0.00
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                        6.      $            450.41       $          633.12
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                   7.      $          2,689.81       $       1,994.91
8.    List all other income regularly received:
      8a.    Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                             8a.        $              0.00   $               0.00
      8b. Interest and dividends                                                             8b.        $              0.00   $               0.00
      8c.    Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                            8c.        $              0.00   $               0.00
      8d. Unemployment compensation                                                          8d.        $              0.00   $               0.00
      8e.    Social Security                                                                 8e.        $              0.00   $               0.00
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                        8f.  $                    0.00   $               0.00
      8g. Pension or retirement income                                                       8g. $                     0.00   $               0.00
      8h. Other monthly income. Specify:                                                     8h.+ $                    0.00 + $               0.00

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                              9.      $                  0.00   $                0.00

10. Calculate monthly income. Add line 7 + line 9.                                         10. $            2,689.81 + $      1,994.91 = $            4,684.72
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                       11.    +$              0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on theSummary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it applies 12.       $           4,684.72
                                                                                                                                         Combined
                                                                                                                                         monthly income
13. Do you expect an increase or decrease within the year after you file this form?
     No.
         Yes. Explain:




Official Form 106I                                                      Schedule I: Your Income                                                         page 2
        Case 19-40105-JMM                         Doc 1      Filed 02/08/19 Entered 02/08/19 18:14:49                                  Desc Main
                                                            Document      Page 60 of 93


Fill in this information to identify your case:

Debtor 1              John Paul Stickles                                                                      Check if this is:
                                                                                                               An amended filing
Debtor 2              Mary Kathlene Stickles                                                                   A supplement showing postpetition chapter 13
(Spouse, if filing)                                                                                               expenses as of the following date:

United States Bankruptcy Court for the:    DISTRICT OF IDAHO, POCATELLO DIVISION                                      MM / DD / YYYY

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
       No. Go to line 2.
      Yes. Does Debtor 2 live in a separate household?
           No
                 Yes. Debtor 2 must file Official Form 106J-2,Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?             No
      Do not list Debtor 1 and             Yes.    Fill out this information for   Dependent’  s relationship to        Dependent’
                                                                                                                                  s     Does dependent
      Debtor 2.                                     each dependent..............    Debtor 1 or Debtor 2                 age            live with you?

      Do not state the                                                                                                                   No
      dependents names.                                                                                                                  Yes
                                                                                                                                         No
                                                                                                                                         Yes
                                                                                                                                         No
                                                                                                                                         Yes
                                                                                                                                         No
                                                                                                                                         Yes
3.    Do your expenses include
      expenses of people other than
                                                No
      yourself and your dependents?              Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the
value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                             4. $                          850.00

      If not included in line 4:

      4a.   Real estate taxes                                                                                4a.    $                          0.00
      4b. Property, homeowner’    s, or renter’
                                              s insurance                                                    4b.    $                         36.00
      4c.   Home maintenance, repair, and upkeep expenses                                                    4c.    $                         20.00
      4d. Homeowner’     s association or condominium dues                                                   4d.    $                          0.00
5.    Additional mortgage payments for your residence, such as home equity loans                              5.    $                          0.00




Official Form 106J                                                    Schedule J: Your Expenses                                                          page 1
       Case 19-40105-JMM                     Doc 1       Filed 02/08/19 Entered 02/08/19 18:14:49                    Desc Main
                                                        Document      Page 61 of 93

Debtor 1
Debtor 2    Stickles, John Paul & Stickles, Mary Kathlene                                   Case number (if known)

6.    Utilities:
      6a.     Electricity, heat, natural gas                                                     6a.   $                160.00
      6b. Water, sewer, garbage collection                                                       6b.   $                 95.00
      6c.     Telephone, cell phone, Internet, satellite, and cable services                     6c.   $                346.00
      6d. Other. Specify: Gas                                                                    6d.   $                 30.00
            Satellite                                                                                  $                100.00
            Internet                                                                                   $                 63.00
7.    Food and housekeeping supplies                                                              7.   $                645.00
8.    Childcare and children’  s education costs                                                  8.   $                  0.00
9.    Clothing, laundry, and dry cleaning                                                         9.   $                140.00
10.   Personal care products and services                                                        10.   $                 65.00
11.   Medical and dental expenses                                                                11.   $                350.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                               12. $                  400.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                         13. $                  100.00
14.   Charitable contributions and religious donations                                           14. $                   40.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                       15a.   $                 30.00
      15b. Health insurance                                                                     15b.   $                  0.00
      15c. Vehicle insurance                                                                    15c.   $                185.00
      15d. Other insurance. Specify:                                                            15d.   $                  0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                                   16. $                     0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                           17a. $                     0.00
      17b. Car payments for Vehicle 2                                                           17b. $                     0.00
      17c. Other. Specify: Student Loans (in default ,working on new payment
                        arrangment                                                              17c. $                  500.00
      17d. Other. Specify:
                        Chads Rentals                                                           17d. $                  155.00
            Aarons (Washer & Dryer)                                                                  $                  185.00
18. Your payments of alimony, maintenance, and support that you did not report as
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).          18. $                         0.00
19. Other payments you make to support others who do not live with you.                           $                        0.00
    Specify:                                                                                 19.
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
    20a. Mortgages on other property                                                        20a. $                        0.00
    20b. Real estate taxes                                                                  20b. $                        0.00
    20c. Property, homeowner’  s, or renter’
                                           s insurance                                      20c. $                        0.00
    20d. Maintenance, repair, and upkeep expenses                                           20d. $                        0.00
    20e. Homeowner’   s association or condominium dues                                     20e. $                        0.00
21. Other: Specify:    Pet Expenses                                                          21. +$                     250.00
    Christmas, Birthdays, Misc, Etc.                                                              +$                     20.00
    Housekeeping Supplies                                                                         +$                     60.00
    Maintenance Prescriptions                                                                     +$                    175.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                           $         5,000.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                   $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                      $         5,000.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                           23a. $                 4,684.72
    23b. Copy your monthly expenses from line 22c above.                                        23b. -$                5,000.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                               23c. $                  -315.28




Official Form 106J                                              Schedule J: Your Expenses                                         page 2
       Case 19-40105-JMM                       Doc 1       Filed 02/08/19 Entered 02/08/19 18:14:49                                        Desc Main
                                                          Document      Page 62 of 93

Debtor 1
Debtor 2    Stickles, John Paul & Stickles, Mary Kathlene                                             Case number (if known)

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
     For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
     modification to the terms of your mortgage?
      No.
     Yes.               Explain here: Joint debtor was paying $500 monthly on student loans until Apri when she fell into default
                         on them as she couldn't maintain those payments. She is currently working on a more economical
                         payment plan with them.




Official Form 106J                                                 Schedule J: Your Expenses                                                                     page 3
             Case 19-40105-JMM                   Doc 1      Filed 02/08/19 Entered 02/08/19 18:14:49                          Desc Main
                                                           Document      Page 63 of 93


      Fill in this information to identify your case:

Debtor 1                    John Paul Stickles
                            First Name               Middle Name           Last Name

Debtor 2                    Mary Kathlene Stickles
(Spouse if, filing)         First Name               Middle Name           Last Name


United States Bankruptcy Court for the:          DISTRICT OF IDAHO, POCATELLO DIVISION

Case number
(if known)
                                                                                                                             Check if this is an
                                                                                                                              amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                  12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                      Sign Below


       Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?


              No

              Yes. Name of person                                                                     Attach Bankruptcy Petition Preparer’  s Notice,
                                                                                                       Declaration, and Signature (Official Form 119)


      Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
      that they are true and correct.

       X /s/ John Stickles                                                 X   /s/ Mary Barlow
             John Paul Stickles                                                Mary Kathlene Stickles
             Signature of Debtor 1                                             Signature of Debtor 2

             Date       February 7, 2019                                       Date    February 7, 2019
              Case 19-40105-JMM                      Doc 1         Filed 02/08/19 Entered 02/08/19 18:14:49                     Desc Main
                                                                  Document      Page 64 of 93


            Fill in this information to identify your case:

 Debtor 1                 John Paul Stickles
                          First Name                        Middle Name                 Last Name

 Debtor 2                 Mary Kathlene Stickles
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:            DISTRICT OF IDAHO, POCATELLO DIVISION

 Case number
 (if known)
                                                                                                                               Check if this is an
                                                                                                                                amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                  4/16
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

             Married
             Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

             No
             Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                 Dates Debtor 1 lived      Debtor 2 Prior Address:                   Dates Debtor 2
                                                                there                                                               lived there
                                                                From-To:                   Same as Debtor 1                         Same as Debtor 1
                                                                                          2310 E 91st Ave                           From-To:
                                                                                          Thornton, CO 80229-7915                   7/2005 to 5/2017


        29670 E 166th Ave                                       From-To:                   Same as Debtor 1                         Same as Debtor 1
        Brighton, CO 80603-6514                                 2/2013 to 11/2017                                                   From-To:




        651 McKinley Ave                                        From-To:                   Same as Debtor 1                         Same as Debtor 1
        Pocatello, ID 83201-5017                                11/2017 to 6/2018                                                   From-To:



                                                                From-To:                   Same as Debtor 1                         Same as Debtor 1
                                                                                          651 McKinley Ave                          From-To:
                                                                                          Pocatello, ID 83201-5017                  6/2017 to 6/2018


3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

             No
             Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                             page 1

Software Copyright (c) 2019 CINGroup - www.cincompass.com
            Case 19-40105-JMM                        Doc 1         Filed 02/08/19 Entered 02/08/19 18:14:49                               Desc Main
                                                                  Document      Page 65 of 93
 Debtor 1
 Debtor 2     Stickles, John Paul & Stickles, Mary Kathlene                                               Case number (if known)



 Part 2      Explain the Sources of Your Income

4.    Did you have any income from employment or from operating a business during this year or the two previous calendar years?
      Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
      If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

           No
           Yes. Fill in the details.

                                                  Debtor 1                                                       Debtor 2
                                                  Sources of income                Gross income                  Sources of income          Gross income
                                                  Check all that apply.            (before deductions and        Check all that apply.      (before deductions
                                                                                   exclusions)                                              and exclusions)

 From January 1 of current year until
 the date you filed for bankruptcy:
                                                  Wages, commissions,                          $3,087.33        Wages, commissions,               $3,757.89
                                                  bonuses, tips                                                  bonuses, tips
                                                   Operating a business                                          Operating a business

 For last calendar year:
 (January 1 to December 31, 2018 )
                                                  Wages, commissions,                        $23,518.12         Wages, commissions,             $27,813.01
                                                  bonuses, tips                                                  bonuses, tips
                                                   Operating a business                                          Operating a business

 For the calendar year before that:
 (January 1 to December 31, 2017 )
                                                  Wages, commissions,                        $11,486.00         Wages, commissions,             $28,322.00
                                                  bonuses, tips                                                  bonuses, tips
                                                   Operating a business                                          Operating a business

5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment, and
      other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery winnings. If
      you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

           No
           Yes. Fill in the details.

                                                  Debtor 1                                                       Debtor 2
                                                  Sources of income                Gross income from             Sources of income          Gross income
                                                  Describe below.                  each source                   Describe below.            (before deductions
                                                                                   (before deductions and                                   and exclusions)
                                                                                   exclusions)
 For last calendar year:                                                                             $0.00       Wrongful                            $5,900.00
 (January 1 to December 31, 2018 )                                                                               Termination
                                                                                                                 Settlement


 Part 3:     List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’ s or Debtor 2’   s debts primarily consumer debts?
       No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “
                                                                                                                            incurred by an
                 individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?
                        No.      Go to line 7.
                        Yes    List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount you paid that
                                creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do not include
                                payments to an attorney for this bankruptcy case.
                    * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 2

Software Copyright (c) 2019 CINGroup - www.cincompass.com
            Case 19-40105-JMM                        Doc 1       Filed 02/08/19 Entered 02/08/19 18:14:49                                   Desc Main
                                                                Document      Page 66 of 93
 Debtor 1
 Debtor 2     Stickles, John Paul & Stickles, Mary Kathlene                                               Case number (if known)



           Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                        No.      Go to line 7.
                     Yes         List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not include
                                  payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an attorney for
                                  this bankruptcy case.


       Creditor's Name and Address                           Dates of payment              Total amount          Amount you        Was this payment for ...
                                                                                                   paid             still owe
       ANR Properties (landlord)                             Rent                             $2,550.00                 $0.00       Mortgage
                                                             $850/monthly                                                           Car
                                                                                                                                    Credit Card
                                                                                                                                    Loan Repayment
                                                                                                                                    Suppliers or vendors
                                                                                                                                   Other   Rent

       Idaho Title Loans                                     12/1/18 $2910                    $3,647.04                 $0.00       Mortgage
       345 Yellowstone Ave                                   10/26/18 $368.52                                                      Car
       Pocatello, ID 83201-4551                              10/12/18 $368.52
                                                                                                                                    Credit Card
                                                                                                                                    Loan Repayment
                                                                                                                                    Suppliers or vendors
                                                                                                                                    Other

7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations of
      which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for a
      business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and alimony.

           No
           Yes. List all payments to an insider.
       Insider's Name and Address                            Dates of payment              Total amount          Amount you        Reason for this payment
                                                                                                   paid             still owe
       Cheryl Barlow                                         8/1/2018 $160                      $360.00            $1,500.00       Personal Loan
       4934 Redfish St                                       12/31/2018 $200
       Chubbuck, ID 83202-3035


8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

           No
           Yes. List all payments to an insider
       Insider's Name and Address                            Dates of payment              Total amount          Amount you        Reason for this payment
                                                                                                   paid             still owe      Include creditor's name

 Part 4:     Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
      and contract disputes.

           No
           Yes. Fill in the details.
       Case title                                            Nature of the case           Court or agency                          Status of the case
       Case number



Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3

Software Copyright (c) 2019 CINGroup - www.cincompass.com
            Case 19-40105-JMM                         Doc 1       Filed 02/08/19 Entered 02/08/19 18:14:49                                    Desc Main
                                                                 Document      Page 67 of 93
 Debtor 1
 Debtor 2     Stickles, John Paul & Stickles, Mary Kathlene                                                Case number (if known)


       Case title                                             Nature of the case           Court or agency                          Status of the case
       Case number
       Bonneville Billing & Collections                       Civil Collection             Bannock County Court                      Pending
       Inc                                                                                 624 E Center St                             On appeal
       v.                                                                                  Pocatello, ID 83201-6221
                                                                                                                                       Concluded
       John Stickles
       CV-2018-3648

       John Stickles                                          Wrongful                     No Court Involved                           Pending
       v.                                                     Termination                                                              On appeal
       Millenial Inc                                          (never went to                                                         Concluded
                                                              court proceedings
                                                              but debtors did
                                                              receive a $5900
                                                              settlement)


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

           No. Go to line 11.
           Yes. Fill in the information below.
       Creditor Name and Address                              Describe the Property                                          Date                        Value of the
                                                                                                                                                            property
                                                              Explain what happened
       Santander                                              2017 Ford Fiesta                                               12/8/2018                        $0.00

                                                              Property was repossessed.
                                                               Property was foreclosed.
                                                               Property was garnished.
                                                               Property was attached, seized or levied.

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
           No
           Yes. Fill in the details.
       Creditor Name and Address                              Describe the action the creditor took                          Date action was                 Amount
                                                                                                                             taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

           No
           Yes

 Part 5:     List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
           No
           Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600 per               Describe the gifts                                       Dates you gave                    Value
       person                                                                                                                the gifts

       Person to Whom You Gave the Gift and
       Address:




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 4

Software Copyright (c) 2019 CINGroup - www.cincompass.com
            Case 19-40105-JMM                        Doc 1         Filed 02/08/19 Entered 02/08/19 18:14:49                                Desc Main
                                                                  Document      Page 68 of 93
 Debtor 1
 Debtor 2     Stickles, John Paul & Stickles, Mary Kathlene                                               Case number (if known)


14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
           No
           Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                 Describe what you contributed                         Dates you                     Value
       more than $600                                                                                                       contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:     List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

           No
           Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                    Date of your       Value of property
       how the loss occurred                                                                                                loss                            lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 ofSchedule A/B: Property.

 Part 7:     List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

           No
           Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                 Date payment or          Amount of
       Address                                                        transferred                                           transfer was              payment
       Email or website address                                                                                             made
       Person Who Made the Payment, if Not You
       David L. Brown, PLLC                                           Retainer                                              11/20/18 to              $1,350.00
       PO Box 790                                                                                                           12/20/18
       Rigby, ID 83442-0790


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

           No
           Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                 Date payment or          Amount of
       Address                                                        transferred                                           transfer was              payment
                                                                                                                            made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not include
    gifts and transfers that you have already listed on this statement.
     No
           Yes. Fill in the details.
       Person Who Received Transfer                                   Description and value of                Describe any property or        Date transfer was
       Address                                                        property transferred                    payments received or debts      made
                                                                                                              paid in exchange
       Person's relationship to you
       Ken Van Meter                                                  Pontiac Fiero                           Debtor took her name            5/12/2017
                                                                                                              off property

       Ex-Spouse




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 5

Software Copyright (c) 2019 CINGroup - www.cincompass.com
            Case 19-40105-JMM                         Doc 1       Filed 02/08/19 Entered 02/08/19 18:14:49                                Desc Main
                                                                 Document      Page 69 of 93
 Debtor 1
 Debtor 2      Stickles, John Paul & Stickles, Mary Kathlene                                               Case number (if known)


       Person Who Received Transfer                                 Description and value of                   Describe any property or     Date transfer was
       Address                                                      property transferred                       payments received or debts   made
                                                                                                               paid in exchange
       Person's relationship to you
       Ken Van Meter                                                Motorcycle                                 Debtor took her name         5/12/2017
                                                                                                               off property

       Ex-Spouse

       Ken Van Meter                                                Home located at 2310 E 91st                Home was refinanced to       5/12/2017
                                                                    Ave, Thornton, CO                          remove joint debtor's
                                                                                                               name from the property.
       Ex-Spouse                                                                                               Debtor received
                                                                                                               approximately $38,000
                                                                                                               in proceeds.


19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
           No
           Yes. Fill in the details.
       Name of trust                                                Description and value of the property transferred                       Date Transfer was
                                                                                                                                            made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
     No
           Yes. Fill in the details.
       Name of Financial Institution and                      Last 4 digits of             Type of account or          Date account was     Last balance before
       Address (Number, Street, City, State and ZIP           account number               instrument                  closed, sold,         closing or transfer
       Code)                                                                                                           moved, or
                                                                                                                       transferred
       CUOCO                                                  XXXX-                        Checking                   4/2017                            $0.00
                                                                                            Savings
                                                                                            Money Market
                                                                                            Brokerage
                                                                                            Other

       CUOCO                                                  XXXX-                         Checking                  4/2017                            $0.00
                                                                                           Savings
                                                                                            Money Market
                                                                                            Brokerage
                                                                                            Other

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

           No
           Yes. Fill in the details.
       Name of Financial Institution                                Who else had access to it?             Describe the contents               Do you still
       Address (Number, Street, City, State and ZIP Code)           Address (Number, Street, City, State                                       have it?
                                                                    and ZIP Code)




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 6

Software Copyright (c) 2019 CINGroup - www.cincompass.com
            Case 19-40105-JMM                        Doc 1       Filed 02/08/19 Entered 02/08/19 18:14:49                                     Desc Main
                                                                Document      Page 70 of 93
 Debtor 1
 Debtor 2     Stickles, John Paul & Stickles, Mary Kathlene                                                   Case number (if known)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

           No
           Yes. Fill in the details.
       Name of Storage Facility                                    Who else has or had access                 Describe the contents               Do you still
       Address (Number, Street, City, State and ZIP Code)          to it?                                                                         have it?
                                                                   Address (Number, Street, City, State
                                                                   and ZIP Code)

 Part 9:     Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust for
    someone.

           No
           Yes. Fill in the details.
       Owner's Name                                                Where is the property?                     Describe the property                          Value
       Address (Number, Street, City, State and ZIP Code)          (Number, Street, City, State and ZIP
                                                                   Code)

 Part 10:    Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

     Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or regulations
      controlling the cleanup of these substances, wastes, or material.
     Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used to
      own, operate, or utilize it, including disposal sites.
     Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance, hazardous
      material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

           No
           Yes. Fill in the details.
       Name of site                                                Governmental unit                              Environmental law, if you       Date of notice
       Address (Number, Street, City, State and ZIP Code)          Address (Number, Street, City, State and       know it
                                                                   ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

           No
           Yes. Fill in the details.
       Name of site                                                Governmental unit                              Environmental law, if you       Date of notice
       Address (Number, Street, City, State and ZIP Code)          Address (Number, Street, City, State and       know it
                                                                   ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No
           Yes. Fill in the details.
       Case Title                                                  Court or agency                            Nature of the case                  Status of the
       Case Number                                                 Name                                                                           case
                                                                   Address (Number, Street, City, State
                                                                   and ZIP Code)

 Part 11:    Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
             A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
             A member of a limited liability company (LLC) or limited liability partnership (LLP)
Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 7

Software Copyright (c) 2019 CINGroup - www.cincompass.com
            Case 19-40105-JMM                        Doc 1       Filed 02/08/19 Entered 02/08/19 18:14:49                                 Desc Main
                                                                Document      Page 71 of 93
 Debtor 1
 Debtor 2      Stickles, John Paul & Stickles, Mary Kathlene                                              Case number (if known)


              A partner in a partnership
              An officer, director, or managing executive of a corporation
              An owner of at least 5% of the voting or equity securities of a corporation
            No. None of the above applies. Go to Part 12.
            Yes. Check all that apply above and fill in the details below for each business.
        Business Name                                         Describe the nature of the business              Employer Identification number
        Address                                                                                                Do not include Social Security number or ITIN.
        (Number, Street, City, State and ZIP Code)            Name of accountant or bookkeeper
                                                                                                               Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

            No
            Yes. Fill in the details below.
        Name                                                  Date Issued
        Address
        (Number, Street, City, State and ZIP Code)

 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers are
true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection with a
bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ John Stickles                                                     /s/ Mary Barlow
 John Paul Stickles                                                    Mary Kathlene Stickles
 Signature of Debtor 1                                                 Signature of Debtor 2

 Date      February 7, 2019                                            Date      February 7, 2019

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
No
 Yes
Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
No
 Yes. Name of Person                   . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 8

Software Copyright (c) 2019 CINGroup - www.cincompass.com
              Case 19-40105-JMM                      Doc 1         Filed 02/08/19 Entered 02/08/19 18:14:49                          Desc Main
                                                                  Document      Page 72 of 93

              Fill in this information to identify your case:

 Debtor 1                 John Paul Stickles
                          First Name                        Middle Name                Last Name

 Debtor 2                 Mary Kathlene Stickles
 (Spouse if, filing)      First Name                        Middle Name                Last Name


 United States Bankruptcy Court for the:            DISTRICT OF IDAHO, POCATELLO DIVISION

 Case number
 (if known)
                                                                                                                                    Check if this is an
                                                                                                                                     amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                        12/15


If you are an individual filing under chapter 7, you must fill out this form if:
creditors have claims secured by your property, or
you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on
        the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must sign
          and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
         write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral   What do you intend to do with the property that     Did you claim the property
                                                                secures a debt?                                     as exempt on Schedule C?



    Creditor's         Aarons                                              Surrender the property.                               No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a Reaffirmation   Yes
    Description of       Washer                                              Agreement.
    property                                                              Retain the property and [explain]:
    securing debt:                                                         Retain and pay pursuant to contract


    Creditor's         Aarons                                              Surrender the property.                               No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a Reaffirmation   Yes
    Description of       Dryer                                               Agreement.
    property                                                              Retain the property and [explain]:
    securing debt:                                                         Retain and pay pursuant to contract


    Creditor's         Chads Rentals                                       Surrender the property.                               No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a Reaffirmation   Yes
    Description of       Couch                                               Agreement.
    property                                                              Retain the property and [explain]:

Official Form 108                                     Statement of Intention for Individuals Filing Under Chapter 7                                        page 1

Software Copyright (c) 2019 CINGroup - www.cincompass.com
            Case 19-40105-JMM                        Doc 1      Filed 02/08/19 Entered 02/08/19 18:14:49                               Desc Main
                                                               Document      Page 73 of 93

 Debtor 1
 Debtor 2      Stickles, John Paul & Stickles, Mary Kathlene                                         Case number (if known)


     securing debt:                                                      Retain and pay pursuant to contract


     Creditor's    Chads Rentals                                        Surrender the property.                                   No
     name:                                                              Retain the property and redeem it.
                                                                        Retain the property and enter into a Reaffirmation       Yes
     Description of    Love Seat                                           Agreement.
     property                                                          Retain the property and [explain]:
     securing debt:                                                      Retain and pay pursuant to contract


     Creditor's    Chads Rentals                                        Surrender the property.                                   No
     name:                                                              Retain the property and redeem it.
                                                                        Retain the property and enter into a Reaffirmation       Yes
     Description of    Recliner                                            Agreement.
     property                                                          Retain the property and [explain]:
     securing debt:                                                      Retain and pay pursuant to contract

 Part 2:  List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill in
the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended. You
may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                             Will the lease be assumed?

 Lessor's name:              Directv                                                                                             No

                                                                                                                               Yes
 Description of leased       Satellite Tv Service
 Property:                   $40/monthly

 Lessor's name:              Verizon Wireless                                                                                    No

                                                                                                                               Yes
 Description of leased       Cell Phone/Internet Service
 Property:                   $346/monthly


 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ John Stickles                                                          X /s/ Mary Barlow
       John Paul Stickles                                                             Mary Kathlene Stickles
       Signature of Debtor 1                                                          Signature of Debtor 2

       Date        February 7, 2019                                               Date     February 7, 2019




Official Form 108                                     Statement of Intention for Individuals Filing Under Chapter 7                                        page 2

Software Copyright (c) 2019 CINGroup - www.cincompass.com
                                                                            Case 19-40105-JMM            Doc 1      Filed 02/08/19 Entered 02/08/19 18:14:49                  Desc Main
                                                                                                                   Document      Page 74 of 93
                                                                                                                United States Bankruptcy Court
                                                                                                               District of Idaho, Pocatello Division

                                                                   IN RE:                                                                                  Case No.
                                                                   Stickles, John Paul & Stickles, Mary Kathlene                                           Chapter 7
                                                                                                          Debtor(s)

                                                                                                          VERIFICATION OF CREDITOR MATRIX
                                                                   The above named debtor(s) hereby verify(ies) that the attached matrix listing creditors is true to the best of my(our) knowledge.



                                                                   Date: February 7, 2019                 Signature: /s/ John Stickles
                                                                                                                      John Stickles                                                            Debtor



                                                                   Date: February 7, 2019                 Signature: /s/ Mary Barlow
                                                                                                                      Mary Barlow                                                  Joint Debtor, if any
© 2019 CINgroup 1.866.218.1003 – CINcompass (www.cincompass.com)
Case 19-40105-JMM   Doc 1    Filed 02/08/19 Entered 02/08/19 18:14:49   Desc Main
                            Document      Page 75 of 93




     Aarons
     699 Yellowstone Ave
     Pocatello, ID 83201-4535


     Account Receivable Systems
     for Porneuf Medical Group
     PO Box 3069
     Idaho Falls, ID 83403


     AFC System
     American Mortgage Company
     3045 S Parker Rd Ste 100
     Aurora, CO 80014-2942


     American Express
     PO Box 297871
     Fort Lauderdale, FL        33329-7871


     American Express
     PO BOX 0001
     Los Angeles, CA 90096-8000


     American Mortgage Comopany
     11503 Springfield Pike
     Cincinnati, OH 45246-3508


     Amex
     Correspondence/Bankruptcy
     PO Box 981540
     El Paso, TX 79998-1540
Case 19-40105-JMM   Doc 1    Filed 02/08/19 Entered 02/08/19 18:14:49   Desc Main
                            Document      Page 76 of 93




     Bingham Memorial Hospital
     98 Poplar St
     Blackfoot, ID 83221-1758


     Bonneville Collections
     for Mountain View Hospital
     PO Box 150621
     Ogden, UT 84415


     Bonneville Collections
     for Medical Imaging
     PO Box 150621
     Ogden, UT 84415


     Capital One
     Attn: Bankruptcy
     PO Box 30285
     Salt Lake City, UT        84130-0285


     Capital One
     PO BOX 60599
     City of Industry, CA        91716


     Capital One Auto Finance
     Credit Bureau Dispute
     PO Box 259407
     Plano, TX 75025-9407
Case 19-40105-JMM   Doc 1    Filed 02/08/19 Entered 02/08/19 18:14:49   Desc Main
                            Document      Page 77 of 93




     Capital One Bank USA
     15000 Capital One Dr
     Richmond, VA 23238-1119


     CareCredit/Synchrony Bank
     PO BOX 960061
     Orlando, FL 32896


     CCB Credit Service Inc
     for CapitalOne/Kohls
     PO Box 272
     Springfield, IL 62705


     Central Credit Services LLC
     for Pebble Creek Emergency Phys
     9550 Regency Square Blvd Ste 500A
     Jacksonville, FL 32225-8116


     Chads Rentals
     725 Wilson Ave
     Pocatello, ID 83201-4403


     Chase Card
     PO Box 15298
     Wilmington, DE     19850-5298


     Chase Card Services
     Correspondence Dept
     PO Box 15298
     Wilmington, DE 19850-5298
Case 19-40105-JMM   Doc 1    Filed 02/08/19 Entered 02/08/19 18:14:49   Desc Main
                            Document      Page 78 of 93




     Checks Unlimited
     PO BOX 645601
     Cincinnati, OH 45264


     Checks Unlimited
     PO BOX 17400
     Colorado Springs, CO        80935


     Citi-Shell
     PO Box 6497
     Sioux Falls, SD        57117-6497


     Citibank/Shell Oil
     Centralized Bankruptcy
     PO Box 790034
     Saint Louis, MO 63179-0034


     Citibank/the Home Depot
     Attn: Recovery/Centralized Bankruptcy
     PO Box 790034
     Saint Louis, MO 63179-0034


     CMRE
     for Portneuf Medical Center
     3075 E Imperial Hwy # 200
     Brea, CA 92821-6753
Case 19-40105-JMM   Doc 1    Filed 02/08/19 Entered 02/08/19 18:14:49   Desc Main
                            Document      Page 79 of 93




     Credit One Bank
     ATTN: Bankruptcy
     PO Box 98873
     Las Vegas, NV 89193-8873


     Credit One Bank NA
     PO Box 98875
     Las Vegas, NV 89193-8875


     Dept of Ed / Navient
     Attn: Claims Dept
     PO Box 9635
     Wilkes Barre, PA 18773-9635


     Dept of Ed/Navient
     PO Box 9635
     Wilkes Barre, PA 18773-9635


     Directv
     PO BOX 105503
     Atlanta, GA 30348


     Discover Fin Svcs LLC
     PO Box 15316
     Wilmington, DE 19850-5316


     Discover Financial
     PO Box 3025
     New Albany, OH 43054-3025
Case 19-40105-JMM   Doc 1    Filed 02/08/19 Entered 02/08/19 18:14:49   Desc Main
                            Document      Page 80 of 93




     DJ Marc Cardinal MD PA
     PO Box 2896
     Idaho Falls, ID 83403-2896


     Emhanced Recovery Corp
     for ATT Mobility
     8014 Bayberry Rd
     Jacksonville, FL 32256-7412


     EOS CCA
     for US Asset Mgmt/Verizon
     PO Box 981008
     Boston, MA 02298-1008


     EOS CCA
     for Platte Valley Medical Center
     700 Longwater Dr
     Norwell, MA 02061-1624


     Eos Cca
     PO Box 981025
     Boston, MA 02298-1025


     Express Recovery Services Inc
     for Fred Meyer
     PO Box 26415
     Salt Lake City, UT 84126-0415
Case 19-40105-JMM   Doc 1    Filed 02/08/19 Entered 02/08/19 18:14:49   Desc Main
                            Document      Page 81 of 93




     Financial Corporation of America
     for Portneuf Medical Center
     PO Box 203500
     Austin, TX 78720-3500


     Fortiva
     Attn: Bankruptcy
     PO Box 105555
     Atlanta, GA 30348-5555


     GC Services LP
     6330 Gulfton St
     Houston, TX 77081-1108


     GC Services LP
     for American Express
     PO Box 46960
     Saint Louis, MO 63101


     Health West Inc
     PO BOX 14000
     Belfast, ME 04915


     ID EM-I Medical Services PC
     PO Box 98989
     Las Vegas, NV 89193-8989


     Idaho Hand Institute
     444 Hospital Way Ste 710
     Pocatello, ID 83201-2717
Case 19-40105-JMM   Doc 1    Filed 02/08/19 Entered 02/08/19 18:14:49   Desc Main
                            Document      Page 82 of 93




     Idaho Title Loans Inc
     345 Yellowstone Ave
     Pocatello, ID 83201-4551


     Internal Revenue Service
     PO Box 21125
     Philadelphia, PA 19114-0325


     Kohls/Capital One
     Kohls Credit
     PO Box 3120
     Milwaukee, WI 53201-3120


     Kohls/Capital One
     N56 W 17000 Ridgewood Dr
     Menomonee Falls, WI 53051


     Land Home Financial
     1355 Willow Way Ste 250
     Concord, CA 94520-8113


     Maverick Finance
     344 Yellowstone Ave
     Pocatello, ID 83201-4530


     Maverick Finance
     C/O Security Finance
     PO Box 811
     Spartanburg, SC 29304-0811
Case 19-40105-JMM   Doc 1    Filed 02/08/19 Entered 02/08/19 18:14:49   Desc Main
                            Document      Page 83 of 93




     Medical Imaging Associates
     PO Box 2671
     Idaho Falls, ID 83403-2671


     Medical Imaging Associates
     PO BOX 2671
     Idaho Falls, ID 83403


     Navient
     PO Box 9655
     Wilkes Barre, PA       18773-9655


     Navient
     Attn: Bankruptcy
     PO Box 9000
     Wilkes Barre, PA       18773-9000


     Ollo Card Services
     PO BOX 660371
     Dallas, TX 75266


     ollo/tbom
     Attn: Bankruptcy
     PO Box 9222
     Old Bethpage, NY       11804-9222


     Paypal
     PO Box 105658
     Atlanta, GA 30348-5658
Case 19-40105-JMM   Doc 1    Filed 02/08/19 Entered 02/08/19 18:14:49   Desc Main
                            Document      Page 84 of 93




     Pebble Creek Emerg Phys PLLC
     PO Box 98989
     Las Vegas, NV 89193-8989


     Physicians Immediate Care Cente
     475 Yellowstone Ave Ste L
     Pocatello, ID 83201-4528


     Portfolio Recov Assoc
     120 Corporate Blvd Ste 1
     Norfolk, VA 23502-4952


     Portfolio Recovery Associates
     for Citibank NA
     PO Box 41021
     Norfolk, VA 23541


     Portneuf Medical Center
     PO BOX 843893
     Dallas, TX 75284


     Portneuf Medical Center
     PO Box 843893
     Dallas, TX 75284-3893


     Portneuf Medical Group
     PO BOX 4168
     Pocatello, ID 83205
Case 19-40105-JMM   Doc 1    Filed 02/08/19 Entered 02/08/19 18:14:49   Desc Main
                            Document      Page 85 of 93




     Professional Finance
     5754 W 11th St Ste 100
     Greeley, CO 80634-4811


     Professional Finance C
     5754 W 11th St Ste 100
     Greeley, CO 80634-4811


     Professional Finance Company Inc
     for Middle Park Med
     PO Box 1686
     Greeley, CO 80632


     Professional Finance Company Inc
     for South Metro Fire Rescure Fire P
     PO Box 1686
     Greeley, CO 80632


     Radius Global Solution
     7831 Glenroy Rd Ste 250
     Edina, MN 55439-3117


     Rocky Mountain Physicians Group
     PO BOX 64568
     Phoenix, AZ 85082


     Santander Consumer USA
     Attn: Bankruptcy
     PO Box 961245
     Fort Worth, TX 76161-0244
Case 19-40105-JMM   Doc 1    Filed 02/08/19 Entered 02/08/19 18:14:49   Desc Main
                            Document      Page 86 of 93




     Santander Consumer USA
     PO Box 961245
     Ft Worth, TX 76161-0244


     SEI Anesthesia PLLC
     333 N 18th Ave Ste A
     Pocatello, ID 83201-3358


     Shell
     PO BOX 9001011
     Louisville, KY     40290


     Stans Pro Towing
     301 E Gould St
     Pocatello, ID 83201-5133


     Syncb/Care Credit
     PO Box 965036
     Orlando, FL 32896-5036


     Syncb/tjx Cos
     PO Box 965015
     Orlando, FL 32896-5015


     Syncb/Walmart
     PO Box 965024
     Orlando, FL 32896-5024
Case 19-40105-JMM   Doc 1    Filed 02/08/19 Entered 02/08/19 18:14:49   Desc Main
                            Document      Page 87 of 93




     Synchrony Bank/Care Credit
     Attn: Bankruptcy Dept
     PO Box 965061
     Orlando, FL 32896-5061


     Synchrony Bank/Tjx
     Attn: Bankruptcy Dept
     PO Box 965060
     Orlando, FL 32896-5060


     Synchrony Bank/Walmart
     Attn: Bankruptcy Dept
     PO Box 965060
     Orlando, FL 32896-5060


     Tbom/Atls/Fortiva
     PO Box 105555
     Atlanta, GA 30348-5555


     Thd/Cbna
     PO Box 6497
     Sioux Falls, SD        57117-6497


     The Receivable Mgmt Services LLC
     for Moneytree Inc
     PO Box 361348
     Columbus, OH 43236
Case 19-40105-JMM   Doc 1    Filed 02/08/19 Entered 02/08/19 18:14:49   Desc Main
                            Document      Page 88 of 93




     Verizon Wireless
     PO BOX 408
     Newark, NJ 07101


     Walker Spine & Sports Spec
     2319 Coronado St
     Idaho Falls, ID 83404-7407
           Case 19-40105-JMM                         Doc 1    Filed 02/08/19 Entered 02/08/19 18:14:49                     Desc Main
                                                             Document      Page 89 of 93
      Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $75   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “ incurred by an individual                                                   $335      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions
                                                                                          exist for particular debts, and liens on property may
        Chapter 7 - Liquidation                                                           still be enforced after discharge. For example, a
                                                                                          creditor may have the right to foreclose a home
        Chapter 11 - Reorganization                                                       mortgage or repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                   for family farmers or                                                  certain kinds of improper conduct described in the
                   fishermen                                                              Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                   for individuals with regular                                           You should know that even if you file chapter 7 and
                   income                                                                 you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                    page 1

Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-40105-JMM                         Doc 1    Filed 02/08/19 Entered 02/08/19 18:14:49                         Desc Main
                                                             Document      Page 90 of 93


        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you
 have enough income to repay creditors a certain                                          Exemptions are not automatic. To exempt property,
 amount. You must file Chapter 7 Statement of Your                                        you must list it on Schedule C: The Property You Claim
 Current Monthly Income (Official Form 122A –1) if you                                    as Exempt (Official Form 106C). If you do not list the
 are an individual filing for bankruptcy under chapter 7.                                 property, the trustee may sell it and pay all of the
 This form will determine your current monthly income                                     proceeds to your creditors.
 and compare whether your income is more than the
 median income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $550    administrative fee
 Calculation (Official Form 122A –2). The calculations
                                                                                                      $1,717    total fee
 on the form— sometimes called the Means
 Test—deduct from your income living expenses and
                                                                                          Chapter 11 is often used for reorganizing a business,
 payments on certain debts to determine any amount
                                                                                          but is also available to individuals. The provisions of
 available to pay unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                         page 2

Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-40105-JMM                         Doc 1    Filed 02/08/19 Entered 02/08/19 18:14:49                        Desc Main
                                                             Document      Page 91 of 93
        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a
             mistake or inaction may harm you. If you file without an attorney, you are still responsible for knowing
             and following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up
             to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200       filing fee                                                  years or 5 years, depending on your income and other
 +                  $75       administrative fee                                          factors.
                   $275       total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that
 and fishermen to repay their debts over a period of time                                 are not discharged and that you may still be
 using future earnings and to discharge some debts that                                   responsible to pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235       filing fee                                                         debts for fraud or defalcation while acting in a
 +                  $75       administrative fee                                                 fiduciary capacity,
                   $310       total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.



Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                        page 3

Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-40105-JMM                         Doc 1    Filed 02/08/19 Entered 02/08/19 18:14:49                       Desc Main
                                                             Document      Page 92 of 93
                                                                                          A married couple may file a bankruptcy case
              Warning: File Your Forms on Time                                            together—called a joint case. If you file a joint case
                                                                                          and each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information
 within the deadlines set by the Bankruptcy Code, the                                     Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/bkforms/bankruptcy_form                                          agency. 11 U.S.C. § 109(h). If you are filing a joint
 s.html#procedure.                                                                        case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
                                                                                          days before you file your bankruptcy petition. This
 Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                          Internet.
        If you knowingly and fraudulently conceal assets
        or make a false oath or statement under penalty                                   In addition, after filing a bankruptcy case, you
        of perjury—either orally or in writing—in                                         generally must complete a financial management
        connection with a bankruptcy case, you may be                                     instructional course before you can receive a
        fined, imprisoned, or both.                                                       discharge. If you are filing a joint case, both spouses
                                                                                          must complete the course.
        All information you supply in connection with a
        bankruptcy case is subject to examination by the                                  You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                                 both the briefing and the instructional course from:
        U.S. Trustee, the Office of the U.S. Attorney, and                                http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
        other offices and employees of the U.S.                                           .
        Department of Justice.
                                                                                          In Alabama and North Carolina, go to:
 Make sure the court has your mailing address                                             http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                                          BankruptcyResources/ApprovedCredit
 The bankruptcy court sends notices to the mailing                                        AndDebtCounselors.aspx.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 4

Software Copyright (c) 2019 CINGroup - www.cincompass.com
                                                                            Case
                                                                   B201B (Form 201B)19-40105-JMM
                                                                                    (12/09)                 Doc 1      Filed 02/08/19 Entered 02/08/19 18:14:49                          Desc Main
                                                                                                                      Document      Page 93 of 93
                                                                                                                    United States Bankruptcy Court
                                                                                                                   District of Idaho, Pocatello Division

                                                                   IN RE:                                                                                           Case No.
                                                                   Stickles, John Paul & Stickles, Mary Kathlene                                                    Chapter 7
                                                                                                              Debtor(s)

                                                                                                  CERTIFICATION OF NOTICE TO CONSUMER DEBTOR(S)
                                                                                                      UNDER § 342(b) OF THE BANKRUPTCY CODE

                                                                                                    Certificate of [Non-Attorney] Bankruptcy Petition Preparer

                                                                   I, the [non-attorney] bankruptcy petition preparer signing the debtor’s petition, hereby certify that I delivered to the debtor the attached
                                                                   notice, as required by § 342(b) of the Bankruptcy Code.


                                                                   Printed Name and title, if any, of Bankruptcy Petition Preparer                                 Social Security number (If the bankruptcy
                                                                   Address:                                                                                        petition preparer is not an individual, state
                                                                                                                                                                   the Social Security number of the officer,
                                                                                                                                                                   principal, responsible person, or partner of
                                                                                                                                                                   the bankruptcy petition preparer.)
                                                                                                                                                                   (Required by 11 U.S.C. § 110.)
© 2019 CINgroup 1.866.218.1003 – CINcompass (www.cincompass.com)




                                                                   X
                                                                   Signature of Bankruptcy Petition Preparer of officer, principal, responsible person, or
                                                                   partner whose Social Security number is provided above.

                                                                                                                          Certificate of the Debtor

                                                                   I (We), the debtor(s), affirm that I (we) have received and read the attached notice, as required by § 342(b) of the Bankruptcy Code.



                                                                   Stickles, John Paul & Stickles, Mary Kathlene                          X /s/ John Stickles                                         2/07/2019
                                                                   Printed Name(s) of Debtor(s)                                              Signature of Debtor                                           Date


                                                                   Case No. (if known)                                                    X /s/ Mary Barlow                                           2/07/2019
                                                                                                                                             Signature of Joint Debtor (if any)                            Date


                                                                   Instructions: Attach a copy of Form B 201A, Notice to Consumer Debtor(s) Under § 342(b) of the Bankruptcy Code.

                                                                   Use this form to certify that the debtor has received the notice required by 11 U.S.C. § 342(b) only if the certification has
                                                                   NOT been made on the Voluntary Petition, Official Form B1. Exhibit B on page 2 of Form B1 contains a certification by the debtor’s
                                                                   attorney that the attorney has given the notice to the debtor. The Declarations made by debtors and bankruptcy petition preparers on
                                                                   page 3 of Form B1 also include this certification.
